Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1972-01-08

 Avis juridique important|31972D002172/21/CEE: DÃ ©cision de la Commission, du 9 dÃ ©cembre 1971, relative Ã une procÃ ©dure d'application de l'article 86 du traitÃ © CEE (IV/26 811 - Continental Can Company) (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 007 du 08/01/1972 p. 0025++++ ( 1 ) JO N 13 DU 21 . 2 . 1962 , P . 204/62 . ( 2 ) JO N 127 DU 20 . 8 . 1963 , P . 2268/63 . ( 3 ) 1 UC ( UNITE DE COMPTE ) = FB 50 ; DM 3,66 ; FF 5,55419 ; LIT . 625 ; FL . 3,62 . ( 4 ) LES LIVRAISONS DE BOITES AEROSOLS FAITES PAR TDV EN ALLEMAGNE RESULTENT DE COMMANDES PASSEES PAR SLW . DECISION DE LA COMMISSION DU 9 DECEMBRE 1971 RELATIVE A UNE PROCEDURE D'APPLICATION DE L'ARTICLE 86 DU TRAITE CEE ( IV/26811 _ CONTINENTAL CAN COMPANY ) ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 72/21/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 86 , VU LE REGLEMENT N 17/62 DU 6 FEVRIER 1962 ( 1 ) , ET NOTAMMENT SES ARTICLES 1ER ET 3 , VU LA DECISION PRISE LE 9 AVRIL 1970 PAR LA COMMISSION D'ENGAGER UNE PROCEDURE D'OFFICE EN APPLICATION DE L'ARTICLE 3 PARAGRAPHE 1 DU REGLEMENT N 17/62 , DIRIGEE CONTRE CONTINENTAL CAN COMPANY , INC . A NEW YORK ( USA ) ET SA FILIALE EUROPEMBALLAGE CORPORATION A WILMINGTON , DELAWARE ( USA ) ET BRUXELLES ( BELGIQUE ) ET CONCERNANT L'ACQUISITION PAR CETTE DERNIERE DE LA MAJORITE DES ACTIONS DE THOMASSEN ET DRIJVER-VERBLIFA N V A DEVENTER ( PAYS-BAS ) , APRES AVOIR ENTENDU LES ENTREPRISES INTERESSEES , CONFORMEMENT A L'ARTICLE 19 PARAGRAPHE 1 DU REGLEMENT N 17/62 ET AUX DISPOSITIONS DU REGLEMENT N 99/63/CEE ( 2 ) , VU L'AVIS DU COMITE CONSULTATIF EN MATIERE D'ENTENTES ET DE POSITIONS DOMINANTES , RECUEILLI CONFORMEMENT A L'ARTICLE 10 DU REGLEMENT N 17/62 , LE 29 NOVEMBRE 1971 , I . LES FAITS A . CONSIDERANT QUE LES FAITS ESSENTIELS QUI ONT PRECEDE L'ENGAGEMENT DE LA PROCEDURE PAR LA COMMISSION SONT LES SUIVANTS : 1 . CONTINENTAL CAN COMPANY , INC . ( CI-APRES DENOMMEE " CONTINENTAL " ) A NEW YORK ( USA ) A ACQUIS LE 6 FEVRIER 1969 LE CONTROLE DE SCHMALBACH-LUBECA-WERKE A G ( " SLW " ) A BRUNSWICK ( ALLEMAGNE ) ET , PAR ACHATS SUCCESSIFS AU COURS DE L'ANNEE 1969 , A PORTE SA PARTICIPATION DANS CETTE ENTREPRISE A 85,8 % DU CAPITAL NOMINAL DE 85 000 000 DM . 2 . AU COURS DE L'ANNEE 1969 EGALEMENT , CONTINENTAL ENVISAGEA AVEC THE METAL BOX COMPANY LTD ( " MB " ) A LONDRES ( GRANDE-BRETAGNE ) LA FORMATION COMMUNE D'UNE SOCIETE EUROPEENNE DE L'EMBALLAGE , SOCIETE HOLDING A LAQUELLE CONTINENTAL ET MB FERAIENT APPORT DE LEURS INTERETS RESPECTIFS EN EUROPE . LES LICENCIES DE CONTINENTAL AUX PAYS-BAS ET EN FRANCE , THOMASSEN ET DRIJVER-VERBLIFA N V ( " TDV " ) A DEVENTER ET J . J . CARNAUD ET FORGES DE BASSE-INDRE ( " CARNAUD " ) A PARIS , SERAIENT INVITES A PARTICIPER A LA NOUVELLE SOCIETE PROJETEE . POUR S'ASSURER UNE PARTICIPATION MAJORITAIRE D'AU MOINS 51 % DANS CE HOLDING , CONTINENTAL OFFRIRAIT D'ACCROITRE SA PARTICIPATION FINANCIERE DANS TDV OU CARNAUD , DONT ELLE DETENAIT , A L'EPOQUE , RESPECTIVEMENT 10,4 % ET 8,1 % DU CAPITAL . 3 . DE JUIN A DECEMBRE 1969 , DE NOMBREUSES DISCUSSIONS PREPARATOIRES BILATERALES ET MULTILATERALES EURENT LIEU ENTRE CONTINENTAL , MB , SLW , TDV ET CARNAUD , EN MEME TEMPS QUE DES REUNIONS AU SEIN DE CHAQUE ENTREPRISE , POUR EXAMINER CE PROJET . A LA FIN DU MOIS D'AOUT 1969 , CARNAUD INDIQUA QU'ELLE NE POUVAIT PAS PARTICIPER A LA SOCIETE HOLDING ENVISAGEE . 4 . LE 16 FEVRIER 1970 , UN ACCORD ( " AGREEMENT " ) A ETE SIGNE ENTRE CONTINENTAL ET TDV , AUX TERMES DUQUEL : A ) CONTINENTAL CONSTITUERA AU DELAWARE UNE SOCIETE ( APPELEE ULTERIEUREMENT EUROPEMBALLAGE CORPORATION ) A LAQUELLE ELLE TRANSFERERA SES INTERETS ACTUELS DANS SLW ; B ) EUROPEMBALLAGE AURA DEUX TYPES D'ACTIONS , UN " COMMON STOCK " ( ACTIONS ORDINAIRES ) ET UN " CLASS B STOCK " ( ACTIONS PREFERENTIELLES ) . LE " CLASS B STOCK " DETIENDRA A TOUT MOMENT AU MOINS 80 % DES DROITS DE VOTE DE LA SOCIETE ; C ) CONTINENTAL A CONCLU UN ACCORD DE PRINCIPE AVEC MB AUX TERMES DUQUEL CELLE-CI TRANSFERERA A EUROPEMBALLAGE , POUR SON " COMMON STOCK " , SES PARTICIPATIONS DANS TDV , DANS SUPERBOX SPA A FLORENCE ( ITALIE ) ET DANS UNE SOCIETE QUI DEVIENDRA PROPRIETAIRE DE L'USINE WHITE CAP DE MB A POOLE ( ANGLETERRE ) ; D ) CONTINENTAL INCITERA EUROPEMBALLAGE A OFFRIR AUX ACTIONNAIRES DE TDV , AUTRES QUE MB ET CARNAUD , UNE SOMME AU COMPTANT DE 140 FLORINS PAR ACTION TDV DE 20 FLORINS NOMINAL . TOUT ACTIONNAIRE TDV OFFRANT SES ACTIONS RECEVRA EGALEMENT UN CERTIFICAT LUI ACCORDANT UN DROIT PREFERENTIEL POUR L'ACHAT D'ACTIONS ORDINAIRES D'EUROPEMBALLAGE LORSQUE CELLES-CI SERONT OFFERTES AU PUBLIC . CONTINENTAL FOURNIRA A EUROPEMBALLAGE LES FONDS NECESSAIRES A L'ACHAT DES ACTIONS TDV OFFERTES EN ACQUERANT DES ACTIONS SUPPLEMENTAIRES D'EUROPEMBALLAGE ; E ) L'OFFRE DE CONTINENTAL EST FONDEE SUR LA DECLARATION DE TDV QUE SES BENEFICES 1969 , AVANT TAXES ET ETABLISSEMENT DES RESERVES DISCRETIONNAIRES , SONT APPROXIMATIVEMENT DE 28 000 000 DE FLORINS ; F ) EUROPEMBALLAGE ENVISAGE D'OFFRIR UNE PARTIE DE SES ACTIONS ORDINAIRES AU PUBLIC ENTRE MAI 1972 ET MAI 1975 . 5 . EN APPLICATION DE CET ACCORD : A ) LE 20 FEVRIER 1970 , UNE SOCIETE HOLDING DENOMMEE EUROPEMBALLAGE CORPORATION ( " EUROPEMBALLAGE " ) A ETE CONSTITUEE A WILMINGTON , SOUS LA LEGISLATION DE L'ETAT DU DELAWARE ( USA ) , AU CAPITAL SOCIAL DE 15 MILLIONS D'ACTIONS D'UNE VALEUR NOMINALE UNITAIRE DE UN DOLLAR , DONT 6 MILLIONS D'ACTIONS ORDINAIRES ET 9 MILLIONS D'ACTIONS PREFERENTIELLES . CETTE SOCIETE A OUVERT UN BUREAU A NEW YORK ET UN AUTRE A BRUXELLES ; B ) LE 16 MARS 1970 , TDV A PUBLIE L'OFFRE D'ACHAT D'EUROPEMBALLAGE ET INDIQUE DANS SON " RAPPORT AUX DETENTEURS D'ACTIONS ET D'OBLIGATIONS CONVERTIBLES 4,5 % " QUE _ CONTINENTAL FERA APPORT A EUROPEMBALLAGE DE 144 450 ACTIONS DE TDV , SOIT ENVIRON 10 % DU CAPITAL PLACE DE TDV , 72 962 ACTIONS DE SLW , SOIT ENVIRON 86 % DU CAPITAL PLACE DE SLW , 8 826 ACTIONS DE SUPERBOX , SOIT ENVIRON 1,3 % DU CAPITAL PLACE DE SUPERBOX , _ MB FERA APPORT ( AD REFERENDUM ) DE 119 850 ACTIONS DE TDV , SOIT ENVIRON 9 % DU CAPITAL PLACE DE TDV , 651 424 ACTIONS DE SUPERBOX , SOIT ENVIRON 93 % DU CAPITAL PLACE DE SUPERBOX , ET DE L'USINE DE WHITE CAP , EUROPEMBALLAGE DEVENANT AINSI UNE ENTREPRISE AVEC DES ETABLISSEMENTS EN ALLEMAGNE , AUTRICHE , PAYS-BAS , BELGIQUE , ANTILLES NEERLANDAISES , ANGLETERRE ET ITALIE , QUI ONT REALISE EN 1969 UN CHIFFRE D'AFFAIRES GLOBAL DE L'ORDRE DU MILLIARD DE FL . ( 276 MILLIONS D'UNITES DE COMPTE ) ( 3 ) ET DISPOSENT D'UN EFFECTIF DE PRES DE 20 000 PERSONNES . 6 . PAR LETTRES DES 13 ET 16 MARS 1970 ADRESSEES A TDV ET SLW , PAR LETTRE DU 2 AVRIL 1970 ADRESSEE A CONTINENTAL , PAR TELEX DU 6 ET LETTRES DU 8 AVRIL 1970 ADRESSES A CONTINENTAL , EUROPEMBALLAGE , SLW , TDV ET MB , LA COMMISSION A ATTIRE L'ATTENTION DES DESTINATAIRES SUR L'INCOMPATIBILITE EVENTUELLE DE L'OPERATION ENVISAGEE AVEC LES DISPOSITIONS DE L'ARTICLE 86 DU TRAITE ET SUR LES CONSEQUENCES JURIDIQUES ET FINANCIERES QUI POURRAIENT EN RESULTER POUR LES INTERESSEES . 7 . LES 9 ET 10 AVRIL 1970 , MB A INFORME LA COMMISSION ET LA PRESSE QU'ELLE " DIFFERE POUR LE MOMENT SES PLANS DE JOINDRE EUROPEMBALLAGE . ENTRE TEMPS LES CONVERSATIONS CONTINUERONT ENTRE METAL BOX ET CONTINENTAL CAN COMPANY " . 8 . LE 8 AVRIL 1970 , EUROPEMBALLAGE A PROCEDE , CONTRE PAIEMENT D'ENVIRON 44,7 MILLIONS UC EN ESPECES A L'ACHAT DES ACTIONS ET OBLIGATIONS DE TDV PROPOSEES A CETTE DATE ET PORTE AINSI A 91,07 % LA PARTICIPATION INITIALE DE 10,4 % DE CONTINENTAL DANS TDV . CONTINENTAL DETIENT ACTUELLEMENT LA TOTALITE DES ACTIONS D'EUROPEMBALLAGE QUI DETIENT ELLE-MEME ENVIRON 85,8 % DU CAPITAL NOMINAL DE 85 000 000 DM EMIS PAR SLW ET 91,07 % DU CAPITAL NOMINAL DE 27 738 750 FL . EMIS PAR TDV ; B . CONSIDERANT QUE , A L'EPOQUE DU REGROUPEMENT DECRIT CI-DESSUS , LES TROIS ENTREPRISES DIRECTEMENT INTERESSEES _ CONTINENTAL , SLW ET TDV _ PRESENTAIENT LES CARACTERISTIQUES SUIVANTES : 1 . CONTINENTAL CAN COMPANY , INC . _ ET SA FILIALE CONTINENTAL CAN INTERNATIONAL CORPORATION _ A NEW YORK ( USA ) EST LE PLUS GRAND PRODUCTEUR MONDIAL D'EMBALLAGES METALLIQUES ET UN PRODUCTEUR IMPORTANT DE MATERIAUX D'EMBALLAGE EN PAPIER ET EN PLASTIQUE ET DE MACHINES POUR FABRIQUER ET UTILISER CES EMBALLAGES . A LA FIN DE 1969 , LE GROUPE CONTINENTAL POSSEDAIT QUELQUE 208 USINES , 200 BUREAUX DE VENTE ET EMPLOYAIT 62 000 PERSONNES ; PRES DU QUART DE SES USINES ET EMPLOYES SONT SITUES HORS DES ETATS-UNIS . DISPOSANT D'ACTIFS D'UNE VALEUR GLOBALE DE 1 199,5 MILLIONS D'UNITES DE COMPTE , CONTINENTAL A REALISE EN 1969 UN BENEFICE NET DE 90,4 MILLIONS D'UNITES DE COMPTE SUR UN CHIFFRE D'AFFAIRES NET , CONSOLIDE , DE 1 780 MILLIONS D'UNITES DE COMPTE SE REPARTISSANT COMME SUIT : A ) MARCHE NATIONAL : ( MILLION D'UNITES DE COMPTE ) _ GROUPE METAL 923,5 = 51,9 % ) 82,4 % _ GROUPE PAPIER 365,5 = 20,5 % ) _ PLASTIQUE , EMBALLAGES SOUPLES , BOUCHAGES ET VERRE 178,5 = 10 % ) B ) AUTRES MARCHES , Y COMPRIS LES FILIALES 312,5 = 17,6 % CONTINENTAL DETIENT DES INTERETS MAJORITAIRES OU MINORITAIRES DANS UNE TRENTAINE DE SOCIETES ETRANGERES ET A PASSE DES ACCORDS DE LICENCE ET D'ASSISTANCE TECHNIQUE AVEC 51 SOCIETES . A LA FIN DE MARS 1970 , ELLE DETENAIT NOTAMMENT , DANS LE MARCHE COMMUN , 85,8 % DU CAPITAL DE SLW ET DES PARTICIPATIONS MINORITAIRES DANS SES LICENCIES TDV ( 10,4 % ) , CARNAUD ( 8,1 % ) , SUPERBOX SPA ( 1,3 % ) , FILIALE ITALIENNE DE MB , ET INTERNATIONAL MACHINERY CORPORATION OU " IMC " ( 3,33 % ) A ST NICOLAS-WAAS ( BELGIQUE ) , IMPORTANT FABRICANT DE MACHINES POUR L'UTILISATION D'EMBALLAGES METALLIQUES . CONTINENTAL DETIENT EGALEMENT EN EUROPE DES PARTICIPATIONS MINORITAIRES DANS DIVERSES ENTREPRISES FABRIQUANT DES EMBALLAGES METALLIQUES ET AUTRES , QUI SONT SES LICENCIEES , NOTAMMENT EN GRANDE-BRETAGNE ( MB ) , SUEDE , ESPAGNE , GRECE ET PORTUGAL . 2 . SLW , SCHMALBACH-LUBECA-WERKE A G A BRUNSWICK , EST LE PLUS GRAND PRODUCTEUR D'EMBALLAGES METALLIQUES LEGERS D'EUROPE CONTINENTALE . CETTE SOCIETE RESULTE DE LA FUSION EN 1967 DES ENTREPRISES J . A . SCHMALBACH A G A BRUNSWICK ET LUBECA-WERKE GMBH A LUEBECK QUI FABRIQUE NOTAMMENT DES SERTISSEUSES ET DES AUTOCLAVES . AUPARAVANT , J . A . SCHMALBACH A G AVAIT ABSORBE PLUSIEURS FABRICANTS ALLEMANDS D'EMBALLAGES METALLIQUES ( BREMER ET BRUECKMANN A BRUNSWICK EN 1956 ; A G FUER CARTONNAGENINDUSTRIE A LUEBECK EN 1959 ; GUENTHER WAGNER A HANOVRE EN 1962 ; HEINRICH BRAUCH A HASSLOCH / PALATINAT EN 1964 ) ET D'EMBALLAGES EN MATIERE PLASTIQUE ( DEUTSCHE PLAX GMBH A VELBERT EN 1963 , NIEDERSAECHSISCHE KUNSTSTOFF GMBH A CELLE EN 1966 ) . PAR LA SUITE , SLW ABSORBA EGALEMENT EN 1969 LES ENTREPRISES M . LOEFFLER GMBH A HAMBOURG ET EVERSMANN A OSNABRUECK . EN 1969 , LE GROUPE SLW ( Y COMPRIS SA FILIALE AUTRICHIENNE A 100 % , SCHMALBACH-LUBECA-WERKE GMBH A VIENNE ) EMPLOYAIT 13 200 PERSONNES , DONT 12 795 EN ALLEMAGNE , ET A REALISE UN BENEFICE NET DE 6,5 MILLIONS D'UNITES DE COMPTE SUR UN CHIFFRE D'AFFAIRES BRUT , HORS TVA , DE 193,4 MILLIONS D'UNITES DE COMPTE , DONT 185 MILLIONS D'UNITES DE COMPTE REALISES PAR LA SOCIETE MERE . SES ACTIFS REPRESENTAIENT 100 MILLIONS D'UNITES DE COMPTE ( 45 EN IMMOBILISATIONS , 55 EN FONDS DE ROULEMENT ) . EN ALLEMAGNE , SLW DISPOSE DE QUINZE USINES FABRIQUANT DES EMBALLAGES METALLIQUES RESPECTIVEMENT SITUEES A BERLIN , BREMERHAVEN , BRUNSWICK ( DEUX ) , CUXHAVEN , DUESSELDORF-OBERKASSEL , HANOVRE , HASSLOCH , HEILBRONN , KARLSRUHE , LUEBECK , NUEREMBERG , SEESEN , WEISSENTURM ET WEDEL / HOLSTEIN ET DE BUREAUX DE VENTE POUR CES PRODUITS A BIELEFELD , HEIDELBERG , LUDWIGSBURG , MUNICH ET SARREBRUCK . SLW POSSEDE EN OUTRE QUATRE USINES FABRIQUANT DES EMBALLAGES PLASTIQUES ( CELLE , HASSLOCH , LUEBECK ET VELBERT ) ET DEUX USINES DE PAPIER ET CARTON ( BERLIN , LUEBECK ) . EN DEHORS D'UNE FAIBLE PARTICIPATION DANS SUPERBOX ( 0,25 % ) ET DANS IMC ( 3,33 % ) , SLW DETIENT DEPUIS 1959 , 45 % DE J . SCHUYBROEK S A A ANVERS ( BELGIQUE ) , QUI FABRIQUE NOTAMMENT DES BOUCHONS-COURONNES ET DES EMBALLAGES METALLIQUES A COUVERCLE . 3 . TDV , THOMASSEN ET DRIJVER-VERBLIFA N V A DEVENTER , EST LE PLUS GRAND FABRICANT D'EMBALLAGES METALLIQUES DU BENELUX . CE GROUPE RESULTE DE LA FUSION EN 1964 DE THOMASSEN ET DRIJVER BLIKEMBALLAGEFABRIEKEN N V AVEC SOBEMI S A ( SOCIETE BELGE D'EMBALLAGES METALLIQUES INDUSTRIELS ) A BRUXELLES , LE PLUS GRAND FABRICANT DE BELGIQUE DANS CETTE BRANCHE , PUIS , EN 1965 , AVEC LA N V DE VEREENIGDE BLIKFABRIEKEN ( VERBLIFA ) QUI ETAIT LICENCIEE D'AMERICAN CAN COMPANY , PRINCIPAL CONCURRENT AMERICAIN DE CONTINENTAL . LE GROUPE TDV A , EN OUTRE , ABSORBE EN 1966 A . E . RUYS _ HAARLEM N V , FABRICANT D'EMBALLAGES SOUPLES . EN 1969 , LE GROUPE TDV EMPLOYAIT 6 900 PERSONNES ET A REALISE UN BENEFICE NET DE 3,4 MILLIONS D'UNITES DE COMPTE SUR UN CHIFFRE D'AFFAIRES DE 106,2 MILLIONS D'UNITES DE COMPTE . ACTUELLEMENT , LES SEPT USINES DU GROUPE FABRIQUANT DES EMBALLAGES METALLIQUES SONT SITUEES A DEVENTER CENTRE ET SUD , DOESBURG , HOOGEVEEN , LEEUWARDEN ET OSS , AUX PAYS-BAS , ET A LINT , EN BELGIQUE . TDV A , EN OUTRE , DES USINES A ZAANDIJK ( PIELKENROOD N V , FUTS EN ACIER ) , HAARLEM ( EMBALLAGES SOUPLES ) ET OEVEL ( BOUTEILLES ET EMBALLAGES EN MATIERES PLASTIQUES ) . OUTRE UNE FAIBLE PARTICIPATION DANS SUPERBOX ( 0,5 % ) ET IMC ( 6,67 % ) , TDV A , AVEC ILLINOIS TOOL WORKS INC . A CHICAGO ( USA ) , DEUX FILIALES COMMUNES 50/50 % SPECIALISEES DANS LA PRODUCTION DE GOBELETS EN MATIERE PLASTIQUE FORMES SOUS VIDE , TEDECO N V A DEVENTER ( PAYS-BAS ) ET TEDECO VERPACKUNG GMBH A HARKSHEIDE-HAMBOURG ( ALLEMAGNE ) , ET UNE PARTICIPATION DE 28,13 % DANS DE CLERCK S A A BRUGES ( BELGIQUE ) , PRODUCTEUR D'EMBALLAGES EN FER-BLANC ET EN MATIERES PLASTIQUES . C . CONSIDERANT QUE LES AUTRES ENTREPRISES _ METAL BOX , SUPERBOX ET CARNAUD _ MENTIONNEES CI-AVANT , MAIS QUI ONT RENONCE PAR LA SUITE A PARTICIPER A LA SOCIETE HOLDING EUROPEMBALLAGE CORPORATION , PRESENTAIENT A L'EPOQUE LES CARACTERISTIQUES SUIVANTES : 1 . MB , THE METAL BOX COMPANY LTD _ ET SA FILIALE THE METAL BOX COMPANY OVERSEAS _ A LONDRES ( GRANDE-BRETAGNE ) , EST UN GRAND PRODUCTEUR MONDIAL D'EMBALLAGES METALLIQUES ET AUTRES ET DE MACHINES POUR FABRIQUER ET UTILISER CES EMBALLAGES . CE GROUPE DISPOSE DE 45 USINES DANS LE ROYAUME-UNI ET DE 40 AUTRES A L'ETRANGER ; IL EMPLOIE ENVIRON 29 700 PERSONNES DANS LE ROYAUME-UNI ET 22 700 OUTRE-MER . AU COURS DE L'EXERCICE 1969/1970 , MB A REALISE UN BENEFICE NET DE 21,5 MILLIONS D'UNITES DE COMPTE SUR UN CHIFFRE D'AFFAIRES NET DE 464,6 MILLIONS D'UNITES DE COMPTE ( DONT 65 % DANS LE ROYAUME-UNI ET 35 % OUTRE-MER ) . OUTRE DES PARTICIPATIONS MINORITAIRES DANS TDV , CARNAUD ET IMC , AINSI QUE DANS DES ENTREPRISES SUEDOISE , ESPAGNOLE , PORTUGAISE ET GRECQUE , CE GROUPE CONTROLE LES SOCIETES ITALIENNES SUPERBOX ( 93,06 % ) ET SUPERBOX MERIDIONALE . 2 . SUPERBOX S P A A FLORENCE ( ITALIE ) A DES USINES A S . ILARIO GATTATICO ( REGGIO EMILIA ) ET A LESMO ( MILAN ) , AINSI QU'UNE EXTENSION A SALERNE ( SUPERBOX MERIDIONALE S P A ) . ELLE EMPLOIE UN MILLIER DE PERSONNES ET A REALISE AU COURS DE L'EXERCICE 1969/1970 UN CHIFFRE D'AFFAIRES D'ENVIRON 20 MILLION D'UNITES DE COMPTE CONSTITUE A PLUS DE 92 % PAR DES EMBALLAGES METALLIQUES LEGERS . 3 . J . J . CARNAUD ET FORGES DE BASSE-INDRE , SOCIETE ANONYME SISE A PARIS ( FRANCE ) , EST UN DES PLUS IMPORTANTS FABRICANTS FRANCAIS D'EMBALLAGES METALLIQUES . IL EST EGALEMENT PRODUCTEUR DE FER-BLANC ET CONSTRUCTEUR DE MACHINES . CARNAUD A NEUF USINES METROPOLITAINES D'EMBALLAGES METALLIQUES ET DIVERSES FILIALES EN FRANCE ET OUTRE-MER . EN 1968 , LE GROUPE OCCUPAIT 7 917 SALARIES . IL A REALISE EN 1969 UN BENEFICE NET DE 2 MILLIONS D'UNITES DE COMPTE SUR UN CHIFFRE D'AFFAIRES HORS TAXES DE 115,5 MILLIONS D'UNITES DE COMPTE DANS LEQUEL LES VENTES D'EMBALLAGES METALLIQUES REPRESENTENT PRES DE 73 MILLIONS D'UNITES DE COMPTE . CARNAUD , QUI EST CONTROLEE PAR LE GROUPE DE WENDEL ET CIE , DETIENT UNE FAIBLE PARTICIPATION DANS SUPERBOX ET IMC ET DES INTERETS DANS DES ENTREPRISES ESPAGNOLE , PORTUGAISE ET GRECQUE . AVANT LE REGROUPEMENT OPERE DANS LE CADRE D'EUROPEMBALLAGE CORPORATION , ELLE AVAIT EGALEMENT UNE FAIBLE PARTICIPATION DANS TDV . D . CONSIDERANT QUE , A L'EPOQUE DU REGROUPEMENT DECRIT AU CONSIDERANT A , LES LIENS QUI UNISSAIENT ENTRE ELLE LES ENTREPRISES MENTIONNEES AUX CONSIDERANTS B ET C ETAIENT D'ORDRE : _ FINANCIER , PAR LE JEU DES PARTICIPATIONS EVOQUEES PLUS HAUT , _ PERSONNEL , EN RAISON DE LA PRESENCE D'ADMINISTRATEURS ; _ DE CONTINENTAL AUX CONSEILS D'ADMINISTRATION DE SLW , TDV ET CARNAUD , _ DE SLW ET TDV AU CONSEIL D'ADMINISTRATION D'IMC , _ DE MB AUX CONSEILS D'ADMINISTRATION DE TDV , SUPERBOX ET IMC , _ DE CARNAUD AUX CONSEILS D'ADMINISTRATION DE TDV , MB , SUPERBOX ET IMC , _ CONTRACTUEL ET TECHNIQUE , EN RAISON DES DIVERS ACCORDS DECRITS CI-APRES . 1 . DES ACCORDS DE LICENCE DE BREVETS , DE SAVOIR-FAIRE ET D'ASSISTANCE TECHNIQUE ONT ETE CONCLUS DEPUIS DE NOMBREUSES ANNEES ENTRE CONTINENTAL ET SLW , TDV , CARNAUD , SUPERBOX ET IMC . DES LICENCES ONT ETE EGALEMENT CONCEDEES PAR SLW A CARNAUD ET TDV . LES LICENCES CONCEDEES PAR CONTINENTAL CONCERNENT PRINCIPALEMENT L'EXPLOITATION EXCLUSIVE PAR SES LICENCIES D'INVENTIONS ET DE SECRETS TECHNIQUES POUR FABRIQUER , UTILISER ET VENDRE DES EMBALLAGES ET DES FERMETURES METALLIQUES , ET POUR CONSTRUIRE DES MACHINES A FABRIQUER ET UTILISER CES PRODUITS . EN PRINCIPE , LE LICENCIE EST LIBRE DE VENDRE LES EMBALLAGES ET FERMETURES METALLIQUES SOUS LICENCE EN DEHORS DE SON TERRITOIRE , MAIS IL EST EN GENERAL ASTREINT A NE PAS UTILISER EN DEHORS DE SON TERRITOIRE LES INVENTIONS , LE SAVOIR FAIRE ET LES MACHINES DE FABRICATION SOUS LICENCE , ET NE VENDRE LES MACHINES DE FABRICATION ET D'UTILISATION SOUS LICENCE , EN DEHORS DE SON TERRITOIRE , DANS LE MARCHE COMMUN , QU'A D'AUTRES LICENCIES DE CONTINENTAL OU A DES TIERS APPROUVES PAR CONTINENTAL . 2 . DES 1949 DES CONFERENCES TECHNIQUES INTERNATIONALES ONT GROUPE , SOUS L'EGIDE DE CONTINENTAL , TOUS LES LICENCIES EUROPEENS DE CETTE SOCIETE . DANS SA COMPOSITION DU 28 JUIN 1968 , LE COMITE EXECUTIF DE L'INTERNATIONAL TECHNICAL COMMITTEE ( ITC ) COMPREND NOTAMMENT UN MEMBRE DE CHACUNE DES SOCIETES CONTINENTAL , SLW , TDV , MB ET CARNAUD . L'ITC TIENT UNE CONFERENCE TECHNIQUE ANNUELLE . 3 . EN 1956 UN SYSTEME D'ECHANGE DE RENSEIGNEMENTS ( INFORMATION EXCHANGE OU INFEX ) A ETE ETABLI ENTRE LES LICENCIES EUROPEENS DE CONTINENTAL . LE DERNIER ACCORD EN VIGUEUR , SIGNE LE 30 MAI 1963 A BRUXELLES ENTRE LES LICENCIES DU MARCHE COMMUN , MB , TROIS SOCIETES SCANDINAVES ET UNE SOCIETE ESPAGNOLE , CONCERNE LES EMBALLAGES , BOUCHAGES ET TABLEAUX PUBLICITAIRES EN METAL , LES ARTICLES MIXTES METAL-CARTON AINSI QUE LES MACHINES POUR FABRIQUER ET UTILISER CES ARTICLES ET POUR IMPRIMER ET VERNIR , A L'EXCLUSION DES ARTICLES EN MATIERES PLASTIQUES OU EN PAPIER . IL PREVOIT UN ECHANGE DE RENSEIGNEMENTS SUR LA RECHERCHE , LES DEVELOPPEMENTS ET LES QUESTIONS D'INTERET GENERAL DANS L'INDUSTRIE DE L'EMBALLAGE , LES TECHNIQUES DE FABRICATION ET DE VENTE , LES SERVICES TECHNIQUES A LA CLIENTELE , LES EXIGENCES DES MATERIAUX PRESENTANT DES DIFFICULTES , ETC . CHAQUE MEMBRE AURA LE DROIT D'OBTENIR POUR SON PAYS UNE LICENCE GRATUITE NON EXCLUSIVE SUR UN BREVET DETENU PAR UN AUTRE MEMBRE EN MATIERE D'EMBALLAGES METALLIQUES OU DE SAVOIR-FAIRE TECHNIQUE SECRET VISES PAR L'ACCORD . LES MEMBRES S'ENGAGENT A NE PAS S'OPPOSER A L'OCTROI DE LA LICENCE ET A NE PAS CONTESTER LA VALIDITE DE TELS BREVETS DEMANDES OU DETENUS PAR UN AUTRE MEMBRE . 4 . A ) LE 2 MARS 1962 , J . A . SCHMALBACH AG ( DEVENUE SLW EN 1967 ) , THOMASSEN ET DRIJVER ET SOBEMI ( DEVENUES TDV EN 1965 ) , SUPERBOX ET CARNAUD AVAIENT CONSTITUE A PARIS UNE SOCIETE COMMUNE DENOMMEE EUROPEMBALLAGE S A QUI N'EXERCE PLUS D'ACTIVITES DEPUIS LA FIN DE L'ANNEE 1969 . SLW ET TDV SONT ACTUELLEMENT LES SEULS ACTIONNAIRES DE CETTE SOCIETE MAINTENUE EN VIE POUR DES RAISONS DE PURE FORME , POUR PROTEGER LE NOM " EUROPEMBALLAGE " . B ) DANS LE CADRE D'EUROPEMBALLAGE S A , LES ACTIONNAIRES DE CETTE SOCIETE AVAIENT ETABLI A LA FIN DE 1963 UN ACCORD D'ECHANGE DE RENSEIGNEMENTS ( MARKET INFORMATION SYSTEM OU MIS ) AUQUEL MB A ADHERE LE 22 JUIN 1964 , CONCERNANT LES DIVERS EMBALLAGES METALLIQUES LEGERS , LES BOUTEILLES EN MATIERE PLASTIQUE , LES CONTENEURS FORMES SOUS VIDE ET LES EMBALLAGES COMPLEXES . AUX TERMES DE CET ACCORD , LES PARTIES S'ENGAGEAIENT A TRANSMETTRE AU SECRETARIAT LES RENSEIGNEMENTS CONCERNANT LEURS VENTES DE CES PRODUITS PENDANT LES SIX MOIS ECOULES ( DIMENSIONS ET TYPES PRINCIPAUX FABRIQUES , QUANTITES VENDUES DE CHAQUE PRODUIT , PRIX MOYENS , RABAIS , CONDITIONS DE VENTE , TAXES APPLICABLES , ETC . ) . EN OUTRE , CHAQUE MEMBRE POUVAIT DEMANDER A TOUT MOMENT AU SECRETARIAT ( ASSURE D'ABORD PAR CARNAUD , PUIS PAR MB ) DE LUI FOURNIR DES RENSEIGNEMENTS , DE FACON ANONYME , SUR LES VENTES OU COTATIONS FERMES FAITES PAR D'AUTRES MEMBRES A UN CLIENT ET POUR UN PRODUIT SPECIFIE . EN PRATIQUE , CE DERNIER SYSTEME A ETE UTILISE CHAQUE FOIS QU'UN MEMBRE DU MIS A RECU UNE DEMANDE D'OFFRE D'UN UTILISATEUR SITUE SUR LE TERRITOIRE D'UN AUTRE MEMBRE . LORSQUE LE SECRETARIAT SIGNALAIT L'EXISTENCE DE LIVRAISONS OU D'OFFRES FAITES AU DEMANDEUR POUR LES PRODUITS CONCERNES , L'AUTRE FABRICANT CONTACTE PARAIT AVOIR SYSTEMATIQUEMENT REFUSE LA COMMANDE " POUR DES RAISONS DE CAPACITE DE PRODUCTION " . DANS LES AUTRES CAS , DES OFFRES ONT ETE FAITES SELON LE PRINCIPE DE " CONCURRENCE LIMITEE " ADMIS PAR LES PARTENAIRES . L'EXAMEN DE LA COMPATIBILITE DE CETTE PRATIQUE AVEC LES DISPOSITIONS DE L'ARTICLE 85 DU TRAITE EST EN COURS ET FERA L'OBJET , LE CAS ECHEANT , D'UNE DECISION DISTINCTE . C ) APRES LA DISPARITION DES DERNIERS DROITS DE DOUANE A L'INTERIEUR DE LA CEE , LES ACTIONNAIRES D'EUROPEMBALLAGE SA DECIDERENT , LE 11 SEPTEMBRE 1968 , DE CONSTITUER UN COMITE DES PRESIDENTS DES SOCIETES MEMBRES , CHARGE D'ORIENTER LA COOPERATION TECHNIQUE ET COMMERCIALE ET LES ETUDES EVENTUELLES DEVANT PRECEDER UNE COOPERATION PLUS ETROITE OU UNE FUSION . MR . C . R . MOOR , VICE-PRESIDENT , EUROPEAN ADMINISTRATION , DE CONTINENTAL ET ADMINISTRATEUR DE SLW , TDV ET CARNAUD , ETAIT PRESENT AUX SEPT REUNIONS DU COMITE DES PRESIDENTS TENUES ENTRE LE 30 OCTOBRE 1968 ET LE 6 JANVIER 1970 . LE COMITE DES PRESIDENTS DU 30 OCTOBRE 1968 DECIDA LA CREATION DE QUATRE COMMISSIONS D'ETUDES , NOTAMMENT D'UNE COMMISSION COMMERCIALE . COMPOSEE DES DIRECTEURS DE VENTE DES GROUPES METAUX DE CHAQUE SOCIETE MEMBRE , CETTE COMMISSION AVAIT POUR OBJECTIF DE DEFINIR UNE POLITIQUE COMMERCIALE QUI , ENTRE AUTRES , EVITERAIT DES FORMES DE CONCURRENCE ENTRE LES MEMBRES QUI SOIENT CONTRAIRES A LEURS INTERETS COMMUNS ET EMPECHERAIT OU LIMITERAIT L'EXTENSION DES CONCURRENTS ET COMBATTRAIT LEURS ACTIVITES . APRES CINQ REUNIONS TENUES DE MARS A NOVEMBRE 1969 , LA COMMISSION COMMERCIALE A ETE DISSOUTE PAR DECISION DU COMITE DES PRESIDENTS DU 6 JANVIER 1970 A LA SUITE DE L'ENQUETE MENEE PAR LES SERVICES DE LA COMMISSION SUR LES ACTIVITES D'EUROPEMBALLAGE SA . 5 . A L'INITIATIVE DE SLW , FILIALE ALLEMANDE DE CONTINENTAL , LES ACCORDS SUIVANTS , QUI COMPORTAIENT A L'ORIGINE DES SYSTEMES DE " PRIX OUVERTS " , ONT ETE CONCLUS EN ALLEMAGNE : A ) UN ACCORD D'OBSERVATION DE MARCHE RELATIF AUX BOITES A CONSERVE , INTERVENU EN 1954 , REVISE LE 29 AVRIL 1968 , ENTRE SLW , ZUECHNER , HUBER , OPITZ , STAEHLE ET L{FFLER . CETTE DERNIERE ENTREPRISE A ETE ABSORBEE PAR SLW EN 1969 . L'ACCORD , MODIFIE EN 1970 , NE CONCERNE PLUS ACTUELLEMENT QU'UNE STATISTIQUE DE MARCHE . LES MEMBRES DE CET ACCORD REPRESENTENT APPROXIMATIVEMENT 83 % DU MARCHE ALLEMAND DES BOITES A CONSERVE DE VIANDE , LEGUMES ET FRUITS CONCERNEES , SOIT ... % POUR SLW , ... % POUR ZUECHNER ET ... % POUR LES AUTRES FABRICANTS ; B ) UN ACCORD D'INFORMATION ET DE STATISTIQUE DE MARCHE CONCERNANT LES BOUCHONS-COURONNES , INTERVENU LE 23 JUIN 1969 ENTRE 17 FABRICANTS ALLEMANDS DONT SLW ET BENDER-WERKE , FILIALE DE CROWN CORK ET SEAL , QUI COUVRENT RESPECTIVEMENT ENVIRON ... % ET ... % DU MARCHE ALLEMAND DES BOUCHONS-COURONNES ; E . CONSIDERANT QUE LA PRODUCTION DES ENTREPRISES SLW ET TDV , REGROUPEES PAR CONTINENTAL DANS EUROPEMBALLAGE , PRESENTE LES CARACTERISTIQUES SUIVANTES : 1 . CHACUNE DES DEUX ENTREPRISES A UNE PRODUCTION PROPRE QUI NE FIGURE PAS AU PROGRAMME DE L'AUTRE : A ) SLW FABRIQUE DES MACHINES ( SERTISSEUSES , AUTOCLAVES , TRANSPORTEUSES ) REPRESENTANT ENVIRON 2 % DE SON CHIFFRE D'AFFAIRES , DES EMBALLAGES EN CARTON ONDULE ( ENVIRON 6 % DU C . A . ) , DES ARTICLES SCOLAIRES ET DE BUREAU EN MATIERE PLASTIQUE ; B ) TDV FABRIQUE DES FUTS EN ACIER ( ENVIRON 3 % DU C . A . ) . 2 . LES DEUX ENTREPRISES FABRIQUENT DES EMBALLAGES EN MATIERES PLASTIQUES REPRESENTANT ENVIRON 10 % DU CHIFFRE D'AFFAIRES DE SLW ET 8 % DE CELUI DE TDV ( DONT 6 A 7 % POUR LES EMBALLAGES SOUPLES ) . 3 . L'ESSENTIEL DE LA PRODUCTION DE SLW ET TDV EST CONSTITUE PAR LES EMBALLAGES METALLIQUES LEGERS , REALISES EN FER BLANC OU NOIR ( TOLES D'ACIER OU DE FER ) OU EN ALUMINIUM , QUI REPRESENTENT APPROXIMATIVEMENT 80 % DU CHIFFRE D'AFFAIRES DE SLW ET 88 % DE CELUI DE TDV . IL S'AGIT DES PRODUITS SUIVANTS : A ) BOITES A CONSERVE " OPEN TOP " ( C'EST-A-DIRE LIVREES OUVERTES , LE COUVERCLE ETANT SERTI APRES REMPLISSAGE ) , QUI SERVENT SURTOUT AU CONDITIONNEMENT DE PRODUITS ALIMENTAIRES STERILISES ; B ) EMBALLAGES " GENERAL LINE " , C'EST-A-DIRE BOITES ET BIDONS DONT LA FERMETURE EST ASSUREE PAR UN COUVERCLE NON SERTI , UTILISES POUR L'EMBALLAGE ET LE TRANSPORT DE PRODUITS ALIMENTAIRES SECS , CAFE , THE , TABACS , HUILES VEGETALES ET MINERALES , PRODUITS CHIMIQUES , PRODUITS D'ENTRETIENS , ETC . ; C ) BOITES AEROSOLS REALISEES EN FER-BLANC ( SOUDEES TROIS PIECES ) , UTILISEES POUR LE CONDITIONNEMENT DE PRODUITS MENAGERS , COSMETIQUES , PHARMACEUTIQUES , INDUSTRIELS , OU MEME ALIMENTAIRES . SLW S'EST RETIREE DU MARCHE DES BOITES AEROSOLS EN ALUMINIUM ( DEUX PIECES SERTIES OU MONOBLOC ) SUR LEQUEL TDV N'EST PAS NON PLUS PRESENTE ; D ) BOUCHAGES METALLIQUES : BOUCHONS-COURONNES , IMPRIMES OU NON , UTILISES POUR LE BOUCHAGE DES BOUTEILLES ; COUVERCLES METALLIQUES A LARGE OUVERTURE , NOTAMMENT LES FERMETURES HERMETIQUES " WHITE CAP " , UTILISEES POUR LE BOUCHAGE DES BOCAUX EN VERRE ET RECIPIENTS SIMILAIRES ; E ) FER-BLANC VERNI OU IMPRIME LIVRE AUX UTILISATEURS FABRIQUANT EUX-MEMES LEURS EMBALLAGES ; F ) ARTICLES COMPLEXES EN METAL ET AUTRES MATIERES ( CARTON , PAPIER , MATIERES PLASTIQUES ) , GENERALEMENT UTILISES POUR LE CONDITIONNEMENT DE PRODUITS SECS OU EN POUDRE . 4 . EN 1969 , LA REPARTITION DES VENTES TOTALES DE SLW ET TDV PAR TYPE D'EMBALLAGES METALLIQUES LEGERS ET DE PRODUITS AUXQUELS ILS SONT DESTINES A ETE APPROXIMATIVEMENT LA SUIVANTE ( VALEURS EN MILLIONS D'UNITES DE COMPTE ) : SLW TDV A ) BOITES A CONSERVE A SERTIR ... = 39,7 % ... = 69 % ( " OPEN TOP " ) , DONT POUR : _ PRODUITS CARNES ( 13,6 % ) ( 20 % ) _ FRUITS ET LEGUMES ( ... % ) ( ... % ) _ POISSONS ( 8,8 % ) ( 1 % ) _ ALIMENTS POUR ANIMAUX _ ( ... % ) _ BOISSONS ( BIERE , ETC . ) ( ... % ) ( ... % ) _ LAIT _ ( ... % ) _ EXPORTATIONS ( ... % ) ( ... % ) B ) BOITES " GENERAL LINE " ... = ... % ... = ... % DONT POUR : _ ALIMENTS ET STIMULANTS ( ... % ) ( ... % ) _ PRODUITS CHIMICO-TECHNIQUES ( ... % ) ( ... % ) _ EXPORTATIONS ( ... % ) ( ... % ) C ) BOITES AEROSOLS ... = ... % ... = ... % D ) BOUCHAGES METALLIQUES ... = ... % ... = ... % DONT : _ FERMETURES WHITE CAP ( 7,7 % ) ( 1,2 % ) _ AUTRES FERMETURES METAL _ ( ... % ) _ BOUCHONS-COURONNES ( ... % ) ( ... % ) _ EXPORTATIONS * ( ... % ) E ) FER-BLANC VERNI OU IMPRIME * ... = ... % F ) EMBALLAGES MIXTES ... = ... % ... = ... % ... = 100 % ... = 100 % DONT EXPORTES ( ... % ) ( ... % ) F . CONSIDERANT QU'A L'EPOQUE DU REGROUPEMENT DE SLW ET TDV , LES VENTES DE CES ENTREPRISES SUR LEURS MARCHES INTERIEURS RESPECTIFS REPRESENTAIENT LES PARTS SUIVANTES DES ACHATS TOTAUX D'EMBALLAGES METALLIQUES LEGERS DANS CES PAYS : SLW TDV _ SOBEMI ALLEMAGNE PAYS-BAS BELGIQUE A ) BOITES A CONSERVE " OPEN TOP " ... % ... % ... % DONT : 1 . POUR PRODUITS CARNES 70/80 % 100 % 100 % 2 . POUR POISSONS ET CRUSTACES 80/90 % 100 % 3 . POUR FRUITS ET LEGUMES ... % * 4 . POUR BOISSONS ( BIERE , ETC . ) ... % ... % B ) EMBALLAGES " GENERAL LINE " ... % ... % ... % C ) BOITES AEROSOLS ... % ... % ... % D ) BOUCHAGES METALLIQUES ... % ... % ... % DONT : 1 . BOUCHONS-COURONNES ... % ... % 2 . AUTRES FERMETURES METALLIQUES 50/55 % 45/50 % 15 % E ) FER-BLANC VERNI OU IMPRIME * ... % * F ) EMBALLAGES MIXTES METAL-CARTON * ... % * TOUS EMBALLAGES METALLIQUES : _ ALUMINIUM COMPRIS ... % _ ALUMINIUM EXCLU ... % LES ESTIMATIONS SOULIGNEES SONT CELLES FOURNIES PAR SLW A LA REUNION DES CONTROLEURS FINANCIERS DE CONTINENTAL TENUE LE 1ER JUILLET 1969 A BRUNSWICK ET PAR TDV DANS UN TABLEAU DATE DU 10 AVRIL 1970 ; LES AUTRES POURCENTAGES SONT FONDES SUR LES DONNEES DU MARCHE ; G . CONSIDERANT QU'EN 1969 LES EXPORTATIONS DE CHAQUE SOCIETE VERS LE TERRITOIRE DE L'AUTRE ONT PORTE NOTAMMENT SUR LES VALEURS SUIVANTES ( VALEURS EXPRIMEES EN MILLIERS D'UNITES DE COMPTE AVEC INDICATION DU POURCENTAGE QU'ELLES REPRESENTENT PAR RAPPORT AUX VENTES TOTALES DE L'ENTREPRISE POUR LE TYPE D'EMBALLAGE METALLIQUE CONSIDERE ) : EXPORTATIONS DE EXPORTATIONS DE SLW VERS TDV VERS LE BENELUX L'ALLEMAGNE A ) BOITES A CONSERVE " OPEN TOP " 128 ( 0,2 % ) 1 605 ( 2,4 % ) B ) EMBALLAGES " GENERAL LINE " 622 ( 1 % ) 28 ( 0,15 % ) C ) BOITES AEROSOLS 255 ( 3 % ) 185 ( 4 ) ( 8,7 % ) D ) BOUCHAGES METALLIQUES 594 ( 8,7 % ) 1 005 ( 0,7 % ) 2 412 ( 2,5 % ) H . CONSIDERANT QUE LES PRODUITS DE SUBSTITUTION DE CERTAINS EMBALLAGES METALLIQUES LEGERS SONT : 1 . LES EMBALLAGES PAPIER-CARTON ( SECTEUR DANS LEQUEL SLW EST EGALEMENT PRESENTE ET REALISE ENVIRON 6 % DE SON CHIFFRE D'AFFAIRES ) QUI SONT SUSCEPTIBLES DE CONCURRENCER CERTAINS TYPES D'EMBALLAGES METALLIQUES " GENERAL LINE " POUR LES DETERGENTS ET LE LAIT EN POUDRE ; 2 . LES EMBALLAGES EN MATIERES PLASTIQUES ( QUI FIGURENT EGALEMENT AUX PROGRAMMES DE FABRICATION DE SLW ET TDV ET CONSTITUENT RESPECTIVEMENT 10 % ET 8 % DE LEURS VENTES ) QUI CONCURRENCENT CERTAINS TYPES D'EMBALLAGES METALLIQUES " GENERAL LINE " POUR LES HUILES DE TABLE , CERTAINES HUILES MINERALES , LES PRODUITS CHIMICO-PHARMACEUTIQUES , LES COSMETIQUES ET LE CACAO , ET QUI PEUVENT SE SUBSTITUER DANS UNE PETITE PROPORTION AUX BOITES A CONSERVE " OPEN TOP " POUR LES POISSONS ; 3 . LES EMBALLAGES EN VERRE ( SECTEUR DANS LEQUEL SLW ET TDV NE SONT PAS PRESENTES ) QUI CONCURRENCENT LES EMBALLAGES METALLIQUES OU PLASTIQUES OU SONT CONCURRENCES PAR CEUX-CI DANS DES PROPORTIONS VARIABLES POUR LES PRODUITS SUIVANTS : _ LES BOISSONS ( BIERE , LAIT , ETC . ) ET AUTRES LIQUIDES ALIMENTAIRES ( HUILES DE TABLE , PAR EXEMPLE ) , _ LES CONSERVES DE FRUITS AU SIROP OU EN MACEDOINE , LES CONFITURES , CERTAINS LEGUMES ET LES SAUCISSES , _ LE CAFE SOLUBLE ET LES ALIMENTS POUR BEBES ; I . CONSIDERANT QUE LE CHOIX DES UTILISATEURS D'EMBALLAGES ( INDUSTRIES DE L'ALIMENTATION , INDUSTRIES CHIMIQUES , ETC . ) SE FAIT EN FONCTION DE DIFFERENTS CRITERES TELS QUE : _ CARACTERISTIQUES PROPRES A CHAQUE TYPE D'EMBALLAGE ( OPACITE OU TRANSPARENCE , RESISTANCE OU FRAGILITE , RIGIDITE , ETC . ) , _ MACHINES DE CONDITIONNEMENT ( POUR REMPLIR , FERMER , BOUCHER , ETC . ) DISPONIBLES CHEZ L'EMBALLEUR , _ PRIX DE REVIENT , FACTEUR IMPORTANT QUI DETERMINE SOUVENT LE CHOIX DU METAL OU DU PLASTIQUE LORSQU'IL S'AGIT D'EMBALLER DES PRODUITS D'ENTRETIEN , _ ENCOMBREMENT ET POIDS , EN RAISON DE L'INCIDENCE DES FRAIS DE TRANSPORT , _ FACILITE D'UTILISATION , ASPECT EXTERIEUR , PREFERENCES DES DISTRIBUTEURS ET DES CONSOMMATEURS , ETC . ; J . CONSIDERANT QUE LES PRINCIPAUX CONCURRENTS DE SLW EN ALLEMAGNE ET DE TDV DANS LE BENELUX SONT LES ENTREPRISES SUIVANTES : 1 . A ) EN ALLEMAGNE , EN RAISON DES REGROUPEMENTS DE FABRICANTS D'EMBALLAGES METALLIQUES EFFECTUES AU COURS DES QUINZE DERNIERES ANNEES POUR FORMER L'ACTUELLE SLW , IL NE SUBSISTE PLUS ACTUELLEMENT QUE DEUX ENTREPRISES RELATIVEMENT GRANDES , ZUECHNER ET WESSEL , ET QUELQUES DIZAINES DE FABRICANTS D'IMPORTANCE REGIONALE , SOIT AU TOTAL ENVIRON 70 FABRICANTS D'EMBALLAGES METALLIQUES . ZUECHNER KG A SEESEN , LE PRINCIPAL CONCURRENT DE SLW , DISPOSE DE QUATRE USINES , EMPLOIE QUELQUE 1 600 PERSONNES ET FABRIQUE SURTOUT DES BOITES METALLIQUES CLASSIQUES ET DES SERTISSEUSES . ZUECHNER A EGALEMENT UNE PRODUCTION REDUITE DE FERMETURES METALLIQUES ET D'EMBALLAGES EN MATIERES PLASTIQUES . IL A REALISE EN 1969 UN CHIFFRE D'AFFAIRES D'ENVIRON ... MILLIONS D'UNITES DE COMPTE . MALGRE UN RAYON D'ACTION PLUS RESTREINT ( PAR L'ASSORTIMENT ET L'IMPLANTATION GEOGRAPHIQUE ) QUE CELUI DE SLW , ZUECHNER DETIENT UNE POSITION RELATIVEMENT FORTE SUR LE MARCHE DES BOITES POUR CONSERVES DE FRUITS ET LEGUMES ( ENVIRON ... % DU MARCHE ALLEMAND ) , SECTEUR DANS LEQUEL IL NE FABRIQUE QUE DES BOITES " CLASSIQUES " , PLUS FAIBLE SUR CELUI DES BOITES POUR VIANDE ( 20 % ) ET POUR POISSONS ( 8 % ) ET DES EMBALLAGES " GENERAL LINE " ( ENVIRON ... % ) , SOIT ENVIRON 10 % DE L'ENSEMBLE DU MARCHE ALLEMAND DES EMBALLAGES EN FER-BLANC . WILH . WESSEL A ITZEHOE VIENT ENSUITE AVEC UNE PART D'ENVIRON 4,6 % ( ... MILLIONS D'UNITES DE COMPTE ) POUR LES SEULES BOITES A CONSERVE . SUR LE MARCHE ALLEMAND DES BOITES A CONSERVES _ QUI REPRESENTENT PLUS DU TIERS DE LA PRODUCTION ALLEMANDE D'EMBALLAGES METALLIQUES _ IL N'EXISTE EN DEHORS DE SLW , ZUECHNER ET WESSEL , QU'UNE VINGTAINE D'ENTREPRISES D'IMPORTANCE REGIONALE . B ) EN CE QUI CONCERNE LES BOUCHONS-COURONNES , LE FABRICANT ALLEMAND LE PLUS IMPORTANT EST BENDER-WERKE GMBH A FRANKENTHAL , FILIALE DE CROWN CORK ET SEAL , QUI FOURNIT ENVIRON .. A ... % DE LA DEMANDE ALLEMANDE . CETTE SOCIETE COMMERCIALISE EGALEMENT DES BOITES AEROSOLS PROVENANT DE LA FILIALE BELGE DE CROWN CORK . C ) PLUSIEURS FABRICANTS SITUES DANS LES PAYS LIMITROPHES DE L'ALLEMAGNE APPROVISIONNENT EGALEMENT LE MARCHE ALLEMAND . L'IMPORTANCE DE CETTE OFFRE EST TOUTEFOIS LIMITEE ( VALEURS EN MILLIERS DE DM , 1969 ) * * * * * PART DES * PRODUCTION * * * = CONSOMMA - * IMPORTATIONS * ALLEMANDE * + IMPORTATIONS * - EXPORTATIONS * TION APPA - * DANS LA CON - * * * * RENTE * SOMMATION BOITES A CONSERVES * 358 140 * 12 267 * 10 854 * 359 553 * 3,4 % " GENERAL LINE " * 502 961 ) BOITES AEROSOLS * 63 238 ) * 5 769 * 16 768 * 555 200 * 1 % COUVERCLES METAL - LIQUES * 80 769 ) BOUCHONS-COURONNES * 78 579 ) * 6 716 * 1 032 * 165 032 * 4 % TOTAL * 1 083 687 * 24 752 * 28 654 * 1 079 785 * 2,3 % 2 . AUX PAYS-BAS , AUCUN PRODUCTEUR NEERLANDAIS IMPORTANT NE FAIT CONCURRENCE A TDV SUR LE MARCHE DES BOITES A CONSERVE OUVERTES , EN DEHORS DE CROWN CORK ET DE LA SOCIETE BELGE EUROCAN ( VOIR 3 INFRA ) . QUELQUES PRODUCTEURS SONT PRESENTS SUR LE MARCHE DES BOITES AEROSOLS EN ALUMINIUM ( BOXAL ) , DES BOUCHAGES METALLIQUES ( N V LINTNER LIEE A ANCHOR HOCKING , USA ) , DES EMBALLAGES " GENERAL LINE " ( N V NUMAN'S BLIKFABRIEKEN FUSIONNEE FIN 1970 AVEC BLIKEMBA , CES DEUX ENTREPRISES DISPOSANT DE 5 USINES AUX PAYS-BAS ET EMPLOYANT AU TOTAL 370 PERSONNES ; N V ZAANLANDIA ) , DES FUTS EN ACIER ( N V VAN LEER ) . 3 . EN BELGIQUE , LES PRINCIPAUX CONCURRENTS DE TDV _ SOBEMI SONT CROWN CORK COMPANY ET LA CONSERVERIE MARIE THUMAS . CROWN CORK AND SEAL COMPANY DISPOSE , DANS L'ENSEMBLE DU MARCHE COMMUN ( ALLEMAGNE , BELGIQUE , FRANCE , ITALIE ET PAYS-BAS ) DE FILIALES PRODUCTRICES DE BOUCHONS-COURONNES . EN OUTRE , CROWN CORK COMPANY ( BELGIUM ) S A A DEURNE-ANVERS FABRIQUE DES BOITES AEROSOLS COMMERCIALISEES PAR LES SOCIETES ASSOCIEES DANS LES AUTRES ETATS MEMBRES . LA COMMISSION COMMERCIALE D'EUROPEMBALLAGE A ESTIME ( REUNION DU 19 JUIN 1969 ) QUE POUR LES BOITES AEROSOLS TROIS-PIECES , CROWN CORK A UNE PART DE ... % DU MARCHE EN BELGIQUE ET DE ... % AUX PAYS-BAS . LA FILIALE BELGE A AUSSI COMMENCE A LA FIN DE L'ANNEE 1969 LA FABRICATION DE BOITES A CONSERVE " OPEN TOP " . CROWN CORK CONSTRUIT A DORTMUND UNE USINE POUR LA PRODUCTION DE BOITES A CONSERVES " OPEN TOP " , BOITES A BIERE , BOITES AEROSOLS ET BOITES A PEINTURE . LA CONSERVERIE MARIE THUMAS , PAR L'INTERMEDIAIRE DE SA FILIALE EUROCAN , FABRIQUE DES EMBALLAGES METALLIQUES POUR SON PROPRE USAGE ET POUR LA VENTE A D'AUTRES UTILISATEURS . K . CONSIDERANT QU'ON PEUT ENCORE NOTER LES ELEMENTS SUIVANTS : 1 . AMERICAN CAN COMPANY , PREMIER PRODUCTEUR AMERICAIN D'EMBALLAGES METALLIQUES ET PRINCIPAL CONCURRENT DE CONTINENTAL , N'EST PRATIQUEMENT PLUS PRESENT SUR CE MARCHE EN ALLEMAGNE ET DANS LE BENELUX , SON LICENCIE ALLEMAND , GUENTHER WAGNER , AYANT ETE ABSORBE EN 1962 PAR J . A . SCHMALBACH A G ( SLW ) , ET SON LICENCIE NEERLANDAIS , DE VEREENIGDE BLIKFABRIEKEN ( VERBLIFA ) , AYANT FUSIONNE EN 1965 AVEC THOMASSEN ET DRIJVER POUR FORMER L'ACTUELLE TDV . LE LICENCIE FRANCAIS , FEREMBAL , VEND UNE TRES FAIBLE PARTIE DE SA PRODUCTION EN BELGIQUE ET EN ALLEMAGNE , NOTAMMENT DES BOITES A BIERE SUR LA RIVE GAUCHE DU RHIN A PARTIR DE SON USINE DE NANCY . EN ALLEMAGNE , AUX PAYS-BAS ET EN FRANCE , AMERICAN CAN COMPANY A DES INTERETS MAJORITAIRES DANS DES ENTREPRISES QUI FABRIQUENT DES EMBALLAGES SOUPLES , DES GOBELETS A JETER , DES BOITES PLIANTES , ETC . 2 . QUELQUES ENTREPRISES INTEGREES FABRIQUENT ELLESMEMES TOUT OU PARTIE DES BOITES METALLIQUES NECESSAIRES A L'EMBALLAGE DE LEURS PRODUITS . IL S'AGIT NOTAMMENT DE FABRICANTS DE PRODUITS LAITIERS ET DE CERTAINS CONSERVEURS DE PRODUITS ALIMENTAIRES . SUR LE MARCHE EUROPEEN , UNE SEULE ENTREPRISE , EUROCAN , PRODUIT DES BOITES A CONSERVE POUR LES BESOINS PROPRES DE SA MAISON MERE , LA CONSERVERIE MARIE THUMAS , ET POUR LA VENTE A D'AUTRES UTILISATEURS . QUELQUES AUTOPRODUCTEURS ALLEMANDS ONT CEPENDANT AUSSI COMMENCE A COMMERCIALISER LEURS EXCEDENTS DE PRODUCTION D'EMBALLAGES METALLIQUES . LA FABRICATION INTEGREE DE LEURS EMBALLAGES PAR CERTAINS UTILISATEURS REDUIT D'AUTANT LE MARCHE DEMANDEUR DISPONIBLE POUR LES ENTREPRISES SPECIALISEES DANS LA FABRICATION DE CES EMBALLAGES . IL A ETE TOUTEFOIS TRES EXCEPTIONNEL , JUSQU'A PRESENT , QUE LES AUTOPRODUCTEURS APPARAISSENT SUR LE MARCHE COMME VENDEURS D'EMBALLAGES METALLIQUES VIDES ; II . APPLICABILITE DE L'ARTICLE 86 DU TRAITE CEE 1 . CONSIDERANT QUE , AUX TERMES DE L'ARTICLE 86 DU TRAITE INSTITUANT LA CEE , EST INCOMPATIBLE AVEC LE MARCHE COMMUN ET INTERDIT , DANS LA MESURE OU LE COMMERCE ENTRE ETATS MEMBRES EST SUSCEPTIBLE D'EN ETRE AFFECTE , LE FAIT POUR UNE OU PLUSIEURS ENTREPRISES D'EXPLOITER DE FACON ABUSIVE UNE POSITION DOMINANTE SUR LE MARCHE COMMUN OU DANS UNE PARTIE SUBSTANTIELLE DE CELUI-CI ; A . ENTREPRISES EN CAUSE 2 . CONSIDERANT QUE CONTINENTAL CAN COMPANY , INC . ( CONTINENTAL ) , EUROPEMBALLAGE CORPORATION ( EUROPEMBALLAGE ) ET SCHMALBACH-LUBECA-WERKE AG ( SLW ) , SOCIETES AGISSANT DIRECTEMENT OU INDIRECTEMENT DANS LE MARCHE COMMUN , SONT DES ENTREPRISES AU SENS DE L'ARTICLE 86 DU TRAITE ; QUE , ETANT LE SEUL ACTIONNAIRE D'EUROPEMBALLAGE , LAQUELLE DETIENT 85 % DU CAPITAL DE SLW , CONTINENTAL CONTROLE CES DEUX ENTREPRISES ; QU'IL Y A DONC LIEU DE LUI IMPUTER LE COMPORTEMENT DE CELLES-CI ; B . POSITION DOMINANTE 3 . CONSIDERANT QUE DES ENTREPRISES SONT EN POSITION DOMINANTE LORSQU'ELLES ONT UNE POSSIBILITE DE COMPORTEMENTS INDEPENDANTS QUI LES MET EN MESURE D'AGIR SANS TENIR NOTABLEMENT COMPTE DES CONCURRENTS , DES ACHETEURS OU DES FOURNISSEURS ; QU'IL EN EST AINSI LORSQUE , EN RAISON DE LEUR PART DE MARCHE , OU DE LEUR PART DE MARCHE EN LIAISON NOTAMMENT AVEC LA DISPOSITION DE CONNAISSANCES TECHNIQUES , DE MATIERES PREMIERES OU DE CAPITAUX , ELLES ONT LA POSSIBILITE DE DETERMINER LES PRIX OU DE CONTROLER LA PRODUCTION OU LA DISTRIBUTION POUR UNE PARTIE SIGNIFICATIVE DES PRODUITS EN CAUSE ; QUE CETTE POSSIBILITE NE DOIT PAS NECESSAIREMENT DECOULER D'UNE DOMINATION ABSOLUE PERMETTANT AUX ENTREPRISES QUI LA DETIENNENT D'ELIMINER TOUTE VOLONTE DE LA PART DE LEURS PARTENAIRES ECONOMIQUES , MAIS QU'IL SUFFIT QU'ELLE SOIT ASSEZ FORTE DANS L'ENSEMBLE POUR ASSURER A CES ENTREPRISES UNE INDEPENDANCE GLOBALE DE COMPORTEMENT , MEME S'IL EXISTE DES DIFFERENCES D'INTENSITE DE LEUR INFLUENCE SUR LES DIFFERENTS MARCHES PARTIELS ; 4 . CONSIDERANT QUE CONTINENTAL DETIENT EN ALLEMAGNE UNE POSITION DOMINANTE SUR LE MARCHE DES EMBALLAGES LEGERS POUR CONSERVES DE VIANDE ET DE POISSON ET DES BOUCHAGES METALLIQUES POUR BOCAUX EN VERRE ; QUE CETTE POSITION DOMINANTE RESULTE DES PARTS QUE SA FILIALE SLW DETIENT SUR LES DIFFERENTS MARCHES PARTIELS DU SECTEUR DE L'EMBALLAGE LEGER ET DE L'IMPORTANCE ECONOMIQUE , FINANCIERE ET TECHNIQUE DU GROUPE ; 5 . CONSIDERANT A CET EGARD QUE SLW DETIENT EN ALLEMAGNE UNE POSITION DOMINANTE SUR LE MARCHE DES EMBALLAGES LEGERS DESTINES AUX CONSERVES DE PRODUITS CARNES ; QUE , EN EFFET , SA PART DE LA CONSOMMATION ALLEMANDE DE BOITES A CONSERVE A SERTIR ( " OPEN TOP " ) EN FER OU EN ALUMINIUM POUR LA VIANDE ET LA CHARCUTERIE SE SITUE ENTRE 70 ET 80 % ; QUE LES BOITES METALLIQUES CONSTITUENT PRATIQUEMENT LE SEUL TYPE D'EMBALLAGE RIGIDE POUR LES CONSERVES DE CES PRODUITS : IL N'EXISTE DANS CE DOMAINE QU'UNE TRES FAIBLE CONCURRENCE DE SUBSTITUTION ENTRE LES DIVERS TYPES D'EMBALLAGES , SEULES LES SAUCISSES ETANT SUSCEPTIBLES D'ETRE EMBALLEES DANS DES BOCAUX EN VERRE LORSQU'ELLES SONT DESTINEES A ETRE CONSOMMEES ASSEZ RAPIDEMENT DANS DES ENDROITS PAS TROP ELOIGNES DU LIEU DE FABRICATION ; QUE CETTE EXCEPTION N'EST PAS DE NATURE A MODIFIER SENSIBLEMENT LA POSITION DOMINANTE DE SLW SUR CE MARCHE PARTIEL ; 6 . CONSIDERANT QUE , DE MEME , SLW DETIENT EN ALLEMAGNE UNE POSITION DOMINANTE SUR LE MARCHE DES EMBALLAGES LEGERS DESTINES AUX CONSERVES DE PRODUITS DE LA PECHE ; QUE , EN EFFET , SA PART DE LA CONSOMMATION ALLEMANDE DE BOITES A CONSERVE A SERTIR EN FER OU EN ALUMINIUM POUR LES POISSONS ET LES CRUSTACES SE SITUE ENTRE 80 ET 90 % ; QUE LES BOITES METALLIQUES CONSTITUENT LE PRINCIPAL TYPE D'EMBALLAGE RIGIDE POUR LES CONSERVES DE CES PRODUITS , ETANT DONNE QUE LA PART DES BOCAUX EN VERRE ( QUI SONT D'AILLEURS DES EMBALLAGES LOURDS ) _ STABLE DEPUIS PLUSIEURS ANNEES _ ET CELLE DU PLASTIQUE _ EN LEGERE AUGMENTATION _ NE DEPASSENT PAS ENSEMBLE 30 % ENVIRON DU MARCHE TOTAL ; QUE SLW DETIENT DONC DE TOUTE FACON UNE POSITION DOMINANTE SUR CE MARCHE PARTIEL ; 7 . CONSIDERANT QUE SLW DETIENT EGALEMENT EN ALLEMAGNE UNE POSITION DOMINANTE SUR LE MARCHE DES BOUCHAGES METALLIQUES , AUTRES QUE LES BOUCHONS-COURONNES , DESTINES A L'INDUSTRIE DE LA CONSERVE ; QUE , EN EFFET , ELLE EST LA SEULE LICENCIEE EN ALLEMAGNE DU PROCEDE " WHITE CAP " , LEQUEL EST LE PLUS UTILISE DES PROCEDES DE FABRICATION DES COUVERCLES METALLIQUES A LARGE OUVERTURE POUR RECIPIENTS EN VERRE , ET QUE SA PART DU MARCHE DE CES COUVERCLES SE SITUE ENTRE 50 ET 55 % ; 8 . CONSIDERANT QUE POUR APPRECIER PLUS EXACTEMENT LA POSITION DOMINANTE DE SLW SUR LE MARCHE ALLEMAND DES TROIS PRODUITS PRECITES AINSI QUE SA POSITION GENERALE SUR CE MARCHE , IL CONVIENT DE PRENDRE EN CONSIDERATION LES FACTEURS SUIVANTS : A ) SLW DETIENT EN ALLEMAGNE UNE FORTE POSITION DANS LE DOMAINE DES EMBALLAGES METALLIQUES POUR CONSERVES DE BOISSONS . EN EFFET , SA PART DE LA CONSOMMATION ALLEMANDE DE BOITES A CONSERVE OUVERTES POUR BIERES ET AUTRES BOISSONS SE SITUE ENTRE ... ET ... % . TOUTEFOIS , ETANT DONNE QUE LES RECIPIENTS EN VERRE SONT LE TYPE D'EMBALLAGE LE PLUS EMPLOYE POUR LES PRODUITS ALIMENTAIRES LIQUIDES , ON NE PEUT PAS AFFIRMER QUE SLW DETIENT UNE POSITION DOMINANTE SUR LE MARCHE DE TOUS LES EMBALLAGES DESTINES A LA CONSERVATION DES BOISSONS , BIEN QUE , DANS CE DOMAINE , LES EMBALLAGES METALLIQUES REPRESENTENT UN DEBOUCHE PARTICULIER ( PRINCIPALEMENT POUR LA BIERE ) QUI EST ACTUELLEMENT EN EXPANSION ; B ) LA CONCURRENCE DES EMBALLAGES EN MATIERE PLASTIQUE SE FAIT SENTIR , POUR UNE PETITE PARTIE DU MARCHE , EN CE QUI CONCERNE CERTAINES CONSERVES DE POISSON ( SAUMON EN TRANCHES , PAR EXEMPLE ) , MAIS IL FAUT NOTER QUE SLW FABRIQUE EGALEMENT DES EMBALLAGES EN MATIERES PLASTIQUES POUR DIVERS USAGES POUR LESQUELS ELLE REALISE UN CHIFFRE D'AFFAIRES DU MEME ORDRE DE GRANDEUR QUE CELUI QU'ELLE OBTIENT DANS LE DOMAINE DES BOITES METALLIQUES A CONSERVE DE VIANDE ; C ) SLW DETIENT EGALEMENT EN ALLEMAGNE DES PARTS DE MARCHE IMPORTANTES POUR LES AUTRES TYPES D'EMBALLAGES METALLIQUES LEGERS , A SAVOIR : _ LES BOITES AEROSOLS REALISEES EN FER BLANC ( ... % ) , _ LES EMBALLAGES " GENERAL LINE " ( ... % ) , _ LES BOITES A CONSERVE OUVERTES POUR FRUITS ET LEGUMES ( ... % ) , _ LES BOUCHONS-COURONNES ( ... % ) ; D ) SLW FABRIQUE AUSSI DES EMBALLAGES EN PAPIER-CARTON ; 9 . CONSIDERANT QUE , EN OUTRE , CONTINENTAL A SUR LA PLUPART DE SES CONCURRENTS L'AVANTAGE DE FABRIQUER ELLE-MEME LES MACHINES NECESSAIRES A LA PRODUCTION ET A L'UTILISATION DES EMBALLAGES METALLIQUES ; QU'ELLE DISPOSE POUR CES MACHINES DES DEBOUCHES IMPORTANTS QUE CONSTITUENT LES GRANDS FABRICANTS D'EMBALLAGES METALLIQUES LICENCIES DE CONTINENTAL ET LES CLIENTS DE CES DERNIERS ; QUE DANS CE DOMAINE , LA TAILLE DE CONTINENTAL , SON EXPERIENCE TECHNIQUE , L'AMPLEUR DU MARCHE ASSURE A SES PRODUITS LUI PERMETTENT DE MAINTENIR UNE AVANCE TECHNOLOGIQUE IMPORTANTE ; 10 . CONSIDERANT QUE CONTINENTAL DETIENT DES BREVETS ET , SURTOUT , UN SAVOIR-FAIRE TECHNIQUE QUI LUI ASSURENT UNE POSITION IMPORTANTE DANS LE DOMAINE DE LA FABRICATION ET DE L'UTILISATION DES EMBALLAGES METALLIQUES ; QUE LES GRANDS FABRICANTS D'EMBALLAGES METALLIQUES , DE TAILLE COMPARABLE A CELLE DE SLW , ETABLIS DANS LES PAYS VOISINS DE L'ALLEMAGNE _ TDV AUX PAYS-BAS , CARNAUD EN FRANCE ET , EN DEHORS DE LA CEE , MB EN GRANDE-BRETAGNE , PLATMANUFAKTUR-HAUSTRUPS EN SUEDE-DANEMARK , SAUTER EN SUISSE ET SLW ELLE-MEME EN AUTRICHE _ SONT LICENCIES DE CONTINENTAL ; QUE LES ECHANGES DE RENSEIGNEMENTS TECHNIQUES AUXQUELS ILS PROCEDENT CONTRIBUENT A RENFORCER L'AVANCE TECHNOLOGIQUE DE CONTINENTAL ET DE SES LICENCIES SUR LEURS CONCURRENTS ; 11 . CONSIDERANT QUE SLW , QUI FABRIQUE ENVIRON 5 000 PRODUITS DIFFERENTS EST EN MESURE D'OFFRIR AUX UTILISATEURS , GRACE A LA DISPERSION DE SES QUINZE USINES ET DE SES CINQ DEPOTS DE VENTE DANS LES PRINCIPALES REGIONS D'ALLEMAGNE , UN LARGE EVENTAIL D'ARTICLES D'EMBALLAGE DESTINES A DES USAGES TRES DIVERS , NON SEULEMENT EN METAL , MAIS AUSSI EN MATIERES PLASTIQUES ET EN MATERIAUX MIXTES ( PAPIER-CARTON , ETC . ) ; QUE CE GRAND ASSORTIMENT PROCURE UNE LATITUDE DE COMPORTEMENT QUE DE PLUS PETITS OFFREURS NE POSSEDENT PAS ; 12 . CONSIDERANT QUE LES AVANTAGES DECRITS AUX CONSIDERANTS 8 A 11 SUPRA ET LA POSSIBILITE DE COMPORTEMENTS INDEPENDANTS QUI EN RESULTE POUR CONTINENTAL , SONT ENCORE ACCENTUES PAR L'IMPORTANCE ECONOMIQUE DU GROUPE ; QUE LA MAISON-MERE , CONTINENTAL , EST LE PLUS GRAND PRODUCTEUR MONDIAL D'EMBALLAGES METALLIQUES ; QU'ELLE A REALISE EN 1969 UN CHIFFRE D'AFFAIRES NET DE 1 780 MILLIONS D'UNITES DE COMPTE ET UN BENEFICE NET DE 90 MILLIONS D'UNITES DE COMPTE ; QU'ELLE DISPOSE D'ACTIFS D'UNE VALEUR GLOBALE DE 1 199,5 MILLIONS D'UNITES DE COMPTE ET EMPLOIE 62 000 PERSONNES ; QUE LA FILIALE ALLEMANDE DE CONTINENTAL , SLW , EST LE PLUS GRAND PRODUCTEUR D'EMBALLAGES METALLIQUES LEGERS DE L'EUROPE CONTINENTALE ; QU'EN ALLEMAGNE MEME , ELLE A REALISE EN 1969 UN CHIFFRE D'AFFAIRES BRUT , HORS TVA , DE 185 MILLIONS D'UNITES DE COMPTE ET UN BENEFICE NET DE 6,5 MILLIONS D'UNITES DE COMPTE ; QUE SES ACTIFS REPRESENTENT 100 MILLIONS D'UNITES DE COMPTE ( 45 EN IMMOBILISATIONS , 55 EN FONDS DE ROULEMENT ) ET QU'ELLE EMPLOIE 13 000 PERSONNES ; QUE , COMPARATIVEMENT , LE PLUS GRAND CONCURRENT DU GROUPE CONTINENTAL EN ALLEMAGNE , ZUECHNER K G A SEESEN , A REALISE EN 1969 UN CHIFFRE D'AFFAIRES D'ENVIRON .... MILLIONS D'UNITES DE COMPTE ET EMPLOIE 1 600 PERSONNES ; 13 . CONSIDERANT QU'UN DES AVANTAGES QUE CONTINENTAL PEUT RETIRER DE SA DIMENSION RESIDE DANS LA POSSIBILITE DE RECOURIR AU MARCHE INTERNATIONAL DES CAPITAUX ; QUE CONTINENTAL A AINSI FINANCE PAR DES EMPRUNTS EN EURODOLLARS ET EN DEUTSCHE MARK L'ACQUISITION EN 1969 D'UNE PARTICIPATION SUPPLEMENTAIRE DE 60 % DANS SLW ; QUE DE TELLES POSSIBILITES DE FINANCEMENT SONT PLUS DIFFICILEMENT ACCESSIBLES A DES CONCURRENTS QUI NE DISPOSENT PAS D'UNE PUISSANCE ECONOMIQUE ET FINANCIERE COMPARABLE A CELLE DE CONTINENTAL ; 14 . CONSIDERANT QUE LES PARTS DE MARCHE IMPORTANTES , LE PROGRAMME DE PRODUCTION ENGLOBANT TOUS LES MARCHES PARTIELS ET QUELQUES PRODUITS DE SUBSTITUTION , L'OFFRE DE MACHINES POUR LA FABRICATION ET L'UTILISATION DES PRODUITS , L'AVANCE TECHNIQUE ET LA PUISSANCE ECONOMIQUE ET FINANCIERE DE CONTINENTAL FONDEE SUR UNE TRES GRANDE DIMENSION , ASSURENT A CETTE ENTREPRISE DES POSSIBILITES DE COMPORTEMENTS INDEPENDANTS QUI LUI DONNENT UNE POSITION TRES FORTE SUR LE MARCHE ALLEMAND DES EMBALLAGES LEGERS AVEC NOTAMMENT UNE POSITION DOMINANTE SUR LE MARCHE ALLEMAND DES EMBALLAGES LEGERS POUR LES CONSERVES DE VIANDE ET DE POISSON , AINSI QUE DES COUVERCLES METALLIQUES ; 15 . CONSIDERANT QUE CETTE CONCLUSION NE SAURAIT ETRE INVALIDEE PAR UNE REFERENCE GENERALE A LA CONCURRENCE DE SUBSTITUTION TELLE QU'ELLE EXISTAIT AU MOMENT DE LA CONCENTRATION OU TELLE QU'ON PEUT LA PREVOIR POUR UN AVENIR PROCHE , A LAQUELLE CONTINENTAL EST EXPOSE TANT DE LA PART DES PRODUCTEURS DE PRODUITS DE SUBSTITUTION QUE DE LA PART DES GROS CONSOMMATEURS SUSCEPTIBLES DE DEVENIR AUTOPRODUCTEURS D'EMBALLAGES METALLIQUES LEGERS ; 16 . CONSIDERANT A CET EGARD TOUT D'ABORD QUE D'AUTRES EMBALLAGES NE SON INTERCHANGEABLES AVEC LES EMBALLAGES METALLIQUES LEGERS QUE DANS DES LIMITES RESTREINTES , NOTAMMENT EN RAISON DES DIFFERENCES DE CARACTERISTIQUES ET DE MACHINES PROPRES A CHAQUE TYPE D'EMBALLAGE : A ) LES EMBALLAGES METALLIQUES SONT RIGIDES , INCASSABLES , IMPERMEABLES AUX GAZ ; ILS PROTEGENT LE CONTENU CONTRE LA LUMIERE ET PEUVENT ETRE FERMES HERMETIQUEMENT . APRES FERMETURE DE LA BOITE LE CONTENU PEUT ETRE STERILISE OU PASTEURISE PLUS RAPIDEMENT QUE DANS LE CAS DES EMBALLAGES EN VERRE . POUR CES MOTIFS , CERTAINS PRODUITS SONT CONDITIONNES ESSENTIELLEMENT EN EMBALLAGES METALLIQUES ; CONSERVES DE DRUITS ET DE LEGUMES ; LAIT CONDENSE ; HUILE D'OLIVE ( EN RAISON DE L'OPACITE DES BOITES METALLIQUES ) ; JUS DE FRUITS ( EN CAS DE TRANSPORT A LONGUE DISTANCE ) ; PRODUITS TECHNICO-CHIMIQUES . DANS LES DOMAINES PARTICULIERS DES CONSERVES DE VIANDE ET DE POISSON , CE TYPE D'EMBALLAGE EST PREPONDERANT ;B ) LES DIFFERENTES MACHINES NECESSAIRES POUR CONDITIONNER ( REMPLIR , FERMER , SERTIR , BOUCHER , ETC . ) LES DIVERSES SORTES DE PRODUITS DANS CHAQUE TYPE D'EMBALLAGE PARTICULIER , RENDENT DIFFICILES POUR L'UTILISATEUR LA SUBSTITUABILITE ET L'INTERCHANGEABILITE DESDITS EMBALLAGES EN CE SENS QUE LES CHANGEMENTS D'EMBALLAGES CHEZ LES UTILISATEURS N'INTERVIENNENT QU'APRES UNE ETUDE APPROFONDIE DU MARCHE ET SONT DE CARACTERE GENERALEMENT DURABLE ; 17 . CONSIDERANT ENSUITE QUE MEME LA OU TECHNIQUEMENT L'INTERCHANGEABILITE EST POSSIBLE , LE PASSAGE EFFECTIF A UN AUTRE TYPE D'EMBALLAGE EST FORTEMENT FREINE PAR LES INVESTISSEMENTS NOUVEAUX QU'UN TEL CHANGEMENT IMPLIQUE , NOTAMMENT POUR LES UTILISATEURS DE TAILLE PETITE OUMOYENNE ; QUE , EN OUTRE , LA PRESENCE DE CONTINENTAL DANS CERTAINS SECTEURS DE SUBSTITUTION LUI PERMET D'OFFRIR EVENTUELLEMENT LE PRODUIT DE SUBSTITUTION DEMANDE ; 18 . CONSIDERANT , EN CE QUI CONCERNE LA CONCURRENCE POTENTIELLE DE GRANDS ACHETEURS SUSCEPTIBLES DE DEVENIR AUTOPRODUCTEURS , QUE LE MONTANT DES INVESTISSEMENTS NECESSAIRES A UNE FABRICATION INTEGREE EST TEL QUE MEME LES PLUS GRANDES ENTREPRISES HESITENT A FRANCHIR CET OBSTACLE ; QUE , EN OUTRE , L'AVANCE TECHNOLOGIQUE DU GROUPE CONTINENTAL ETANT BIEN CONNUE , LES AUTOPRODUCTEURS EVENTUELS N'ONT QUE PEU D'INTERET A SE PRIVER DES AVANTAGES DE CETTE SITUATION ; 19 . CONSIDERANT QUE , D'AUTRE PART , IL N'EST PAS A PREVOIR QUE LA CONCURRENCE DES PRINCIPAUX FABRICANTS SITUES DANS LES PAYS LIMITROPHES DE L'ALLEMAGNE SUR LE MARCHE ALLEMAND DES BOITES A CONSERVE A SERTIR ET DES COUVERCLES METALLIQUES , CONCURRENCE QUI EST TRES FAIBLE DEPUIS DE NOMBREUSES ANNEES , PUISSE SE DEVELOPPER TRES FORTEMENT DANS UN PROCHE AVENIR ; QUE , EN EFFET , LES USINES DE CERTAINS DE CES FABRICANTS , COMME CARNAUD ET MB , QUI SONT LES PLUS PROCHES DE L'ALLEMAGNE , SONT TROP ELOIGNEES DE LA PLUPART DES UTILISATEURS ALLEMANDS DE BOITES A CONSERVE POUR LA VIANDE ET LE POISSON ET DE COUVERCLES METALLIQUES POUR QUE CES DERNIERS DECIDENT DE LEUR CONFIER DE MANIERE PERMANENTE LEUR APPROVISIONNEMENT ; 20 . CONSIDERANT QUE , EN DEFINITIVE , ON PEUT CONCLURE DE CE QUI PRECEDE QUE CONTINENTAL DETIENT , EN TOUT CAS POUR LES PRODUITS MENTIONNES AUX CONSIDERANTS 5 , 6 ET 7 SUPRA , UNE POSITION DOMINANTE A L'INTERIEUR DU MARCHE COMMUN ; 21 . CONSIDERANT QUE CETTE POSITION DOMINANTE DE CONTINENTAL EST DETENUE PAR SA FILIALE SLW SUR LE MARCHE ALLEMAND , LEQUEL REPRESENTE UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN ; QUE CONTINENTAL DETIENT DONC POUR LES PRODUITS SUSMENTIONNES UNE POSITION DOMINANTE DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN ; C . EXPLOITATION ABUSIVE DE LA POSITION DOMINANTE 22 . CONSIDERANT QUE L'ACHAT D'UNE PARTICIPATION MAJORITAIRE DANS UNE ENTREPRISE CONCURRENCE PAR UNE ENTREPRISE OU UN GROUPE D'ENTREPRISES DETENANT UNE POSITION DOMINANTE , PEUT , DANS CERTAINES CIRCONSTANCES , CONTITUER UNE EXPLOITATION ABUSIVE DE CETTE POSITION ; 23 . CONSIDERANT QUE CONSTITUE UN COMPORTEMENT INCOMPATIBLE AVEC L'ARTICLE 86 DU TRAITE , LE FAIT POUR UNE ENTREPRISE EN POSITION DOMINANTE DE RENFORCER CETTE POSITION PAR VOIE DE CONCENTRATION AVEC UNE AUTRE ENTREPRISE AVEC LA CONSEQUENCE QUE LA CONCURRENCE QUI AURAIT SUBSISTE EFFECTIVEMENT OU POTENTIELLEMENT MALGRE L'EXISTENCE DE LA POSITION DOMINANTE INITIALE EST PRATIQUEMENT ELINIEE POUR LES PRODUITS EN CAUSE DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN ; 24 . CONSIDERANT QUE L'ACQUISITION PAR CONTINENTAL DE L'ENTREPRISE CONCURRENTE TDV , QUI DETIENT ELLE-MEME UNE FORTE POSITION DANS UN MARCHE VOISIN DU MARCHE ALLEMAND , CONSTITUE UNE OPERATION INDUSTRIELLE ENTRAINANT UNE MODIFICATION IRREVERSIBLE DE LA STRUCTURE DE L'OFFRE DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN ; 25 . CONSIDERANT QUE POUR LA MAJEURE PARTIE DES EMBALLAGES METALLIQUES DE LEUR PRODUCTION , CONTINENTAL EN ALLEMAGNE ( SLW ) ET TDV AVAIENT , EN EFFET , LA POSSIBILITE DE SE CONCURRENCER MUTUELLEMENT ; QUE CETTE POSSIBILITE RESULTE NOTAMMENT DES DONNEES SUIVANTES : A ) LE RAYON D'ACTION NATUREL DE LA PLUPART DES USINES DE SLW ET DE TDV COUVRE UNE PARTIE DU TERRITOIRE VOISIN , BENELUX OU ALLEMAGNE SELON LE CAS , ETANT DONNE QUE LES SEUILS DE RENTABILITE ECONOMIQUE POUR LE TRANSPORT DES EMBALLAGES VIDES ( PAR CAMION OU PAR TRAIN ) ET LEUR LIVRAISON AUX UTILISATEURS SE SITUENT ENTRE 150 ET 300 KM POUR LES EMBALLAGES RELATIVEMENT VOLUMINEUX ( BOITES D'UNE CONTENANCE DE 1 KG ET PLUS ) ET ENTRE 500 ET 1 000 KM POUR LES EMBALLAGES PLUS PETITS ; B ) PREMIER PRODUCTEUR D'EMBALLAGES METALLIQUES DU BENELUX , TDV , QUI REALISE UN CHIFFRE D'AFFAIRES ANNUEL REPRESENTANT ENVIRON 60 % DU CHIFFRE D'AFFAIRES DE SLW , EST UNE ENTREPRISE QUI , EN RAISON DE SON PROGRAMME ETENDU DE PRODUCTION COMPARABLE A CELUI DE SLW , AURAIT ETE EN MESURE DE CONCURRENCER CETTE DERNIERE ; C ) CHAQUE ENTREPRISE ETAIT DEJA INDIRECTEMENT PRESENTE SUR LE TERRITOIRE DE L'AUTRE , EN RAISON DE LA PARTICIPATION DE SLW DANS J . SCHUYBROEK A ANVERS ET DE TDV DANS TEDECO VERPACKUN GMBH A HAMBOURG , IL EST PERMIS DE SUPPOSER UNE CES DEUX ENTREPRISES AFFILIEES AURAIENT PU DEVENIR DEPOTS DE VENTE OU CONCESSIONNAIRES DANS LEUR PAYS POUR LES PRODUITS DE LEUR ACTIONNAIRE RESPECTIF ; D ) ENFIN , LES ACCORDS DE LICENCE DE BREVETES ET DE SAVOIR-FAIRE ET D'ASSISTANCE TECHNIQUE CONCLUS PAR CONTINENTAL AVEC SLW ET TDV NE DEVRAIENT PAS EMPECHER CES DERNIERES D'EXPORTER LES PRODUITS SOUS LICENCE ( EMBALLAGES ET BOUCHAGES METALLIQUES ) EN DEHORS DE LEUR TERRITOIRE RESPECTIF ; 26 . CONSIDERANT QUE LE FAIT QUE LES VENTES DE SLW DANS LE BENELUX ET DE TDV EN ALLEMAGNE ETAIENT RELATIVEMENT FAIBLES NE DEMONTRE PAS QUE SLW ET TDV N'ETAIENT PAS DES ENTREPRISES CONCURRENTES POTENTIELLES , ETANT DONNE QUE CETTE SITUATION RESULTAIT NOTAMMENT DES ACCORDS ET PRATIQUES CONCERTEES EXISTANT ENTRE LES PARTIES QUI ONT ETE DECRITS PLUS HAUT ; 27 . CONSIDERANT QU'IL Y A DONC LIEU DE CONSIDERER QUE SLW ET TDV , AVANT D'ETRE REGROUPEES DANS EUROPEMBALLAGE , ETAIENT POTENTIELLEMENT DES ENTREPRISES CONCURRENTES DANS UNE LARGE ZONE D'ACTION COMMUNE SITUEE DE PART ET D'AUTRE DES FRONTIERES DE L'ALLEMAGNE ET DU BENELUX ; QUE , COMPTE TENU DE LA LOCALISATION DES USINES RESPECTIVES DE CES ENTREPRISES ET DES SEUILS DE RENTABILITE ECONOMIQUE DES FRAIS DE TRANSPORT , ON PEUT ADMETTRE QUE CETTE ZONE COMMUNE ENGLOBE APPROXIMATIVEMENT LA QUASI-TOTALITE DU TERRITOIRE FORME PAR LES PAYS-BAS , LA BELGIQUE ET LE LUXEMBOUR , D'UNE PART , LE NORD ET LE CENTRE DE LA REPUBLIQUE FEDERALE D'ALLEMAGNE , D'AUTRE PART ; 28 . CONSIDERANT QUE CE TERRITOIRE REPRESENTE UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN ; 29 . CONSIDERANT QUE L'ACQUISITION PAR CONTINENTAL D'UNE PARTICIPATION MAJORITAIRE DANS TDV A POUR EFFET DE SUPPRIMER LA CONCURRENCE ENTRE TDV ET SLW DANS CETTE ZONE D'ACTION COMMUNE POUR LES TYPES D'EMBALLAGES VISESS AUX CONSIDERANTS 5 , 6 ET 7 : A ) TDV , EN RAISON DE SA CAPACITE CONCURRENTIELLE , DES PRODUITS QU'ELLE OFFRE ET DE L'IMPLANTATION GEOGRAPHIQUE DE SES USINES AURAIT ETE SUR LE MARCHE ALLEMAND UN CONCURRENT IMPORTANT DE CONTINENTAL . LES UTILISATEURS ALLEMANDS , DONT LES POSSIBILITES DE CHOIX SONT RESTREINTES PAR LA POSITION DOMINANTE DE CONTINENTAL , AURAIENT TOUT DE MEME DISPOSE D'UN PLUS GRAND CHOIX DE FOURNISSEURS EN CAS D'OFFRES DE TDV SUR LE MARCHE GEOGRAPHIQUE INTERESSE DE L'ALLEMAGNE ; B ) EN CE QUI CONCERNE LA CONCURRENCE ET LA POSITION DES UTILISATEURS DANS LE BENELUX , L'APPARITION DE SLW Y AURAIT EGALEMENT ENTRAINE DES EFFETS PROMOTEURS DE LA CONCURRENCE ET UNE AMELIORATION DE LA SITUATION DES UTILISATEURS , CECI D'AUTANT PLUS QUE TDV ETAIT PRATIQUEMENT LE SEUL OFFREUR POUR LES EMBALLAES CONCERNES ET QUE DES OFFRES DE CONCURRENTS Y AURAIENT ETE POUR LES UTILISATEURS D'UNE IMPORTANCE ENCORE PLUS RANDE QUE POUR LES UTILISATEURS ALLEMANDS ; 30 . CONSIDERANT QU'UNE TELLE EVOLUTION FAVORABLE A LA CONCURRENCE ET AUX UTILISATEURS A ETE RENDUE DEFINITIVEMENT IMPOSSIBLE PAR LA CONCENTRATION INTERVENUE ENTRE CONTINENTAL ET TDV : A ) LE NOUVEAU GROUPE DISPOSE SUR LE MARCHE DE L'ALLEMAGNE ET DU BENELUX D'UNE POSITION ENCORE FORTE QUE CELLE DETENUE ANTERIEUREMENT PAR SLW ET TDV SUR LEUR PROPRE MARCHE ; B ) LA PUISSANCE ECONOMIQUE ET FINANCIERE DE CONTINENTAL , DEJA CONSIDERABLE AVANT LA CONCENTRATION , EST AUGMENTEE DU CHIFFRE D'AFFAIRES , DES BENEFICES ET DU POTENTIEL DE PRODUCTION DE TDV ( RESPECTIVEMENT 106,22 MILLIONS D'UNITES DE COMPTE , 3,4 MILLIONS D'UNITES DE COMPTE ET 6 900 PERSONNES EN 1969 ) ; C ) LES POSSIBILITES POUR LES UTILISATEURS DE RECOURIR A DES PRODUITS DE SUBSTITUTION N'EXISTENT QUE DE FACON RESTREINTE , AINSI QU'IL A ETE INDIQUE PLUS HAUT ; D ) UNE CONCURRENCE DES FABRICANTS ETRANGERS N'EST PAS SUSCEPTIBLE DE SE FAIRE SENTIR DE MANIPERE SIGNIFICATIVE DANS LA PARTIE SUBSTANTIELLE DU MARCHE COMMUN EN CAUSE ; E ) LES GRANDS UTILISATEURS ONT , CERTES , LA POSSIBILITE , DANS CERTAINES CONDITIONS , DE PRODUIRE EUX-MEMES LES EMBALLAGES QUI LEUR SONT NECESSAIRES LORSQUE LE GROUPE SLW-TDV DEPASSE A LEUR EGARD CERTAINES LIMITES EN MATIERE DE PRIX ET DE CONDITIONS DE VENTE , MAIS CECI N'ETABLIT PAS UNE CONCURRENCE SUR LE MARCHE DES PRODUITS D'EMBALLAGES AUQUEL DOIVENT RECOURIR TOUS LES UTILISATEURS QUI N'ONT PAS LA POSSIBILITE DE LES FABRIQUER EUX-MEMES . ABSTRACTION FAITE DE MARIE THUMAS / EUROCAN , LES AUTOPRODUCTEURS NE FABRIQUENT PAS PLUS QU'ILS NE CONSOMMENT ET N'OFFRENT PAS D'EMBALLAGES METALLIQUES VIDES SUR LE MARCHE ; 31 . CONSIDERANT QUE , DANS LA MESURE OU AVANT LEUR CONCENTRATION LA CONCURRENCE ENTRE SLW ET TDV ETAIT DEJA RESTREINTE PAR LES ACCORDS ET PRATIQUES CONCERTEES QUI ONT ETE EXPOSES AU POINT 4 . B ) , CES ACCORDS , TOUT EN ETANT A L'ORIGINE D'UNE STRUCTURE DE L'OFFRE ARTIFICIELLEMENT MODIFIEE , NE DONNAIENT PAS A CETTE STRUCTURE UN CARACTERE IRREVERSIBLE ; QUE , PAR CONTRE , LE RETOUR A UNE SITUATION CONCURRENTIELLE ENTRE CONTINENTAL ET TDV DANS CERTAINES REGIONS D'ALLEMAGNE ET LE BENELUX EST RENDU IMPOSSIBLE PAR LA CONCENTRATION DES DEUX GROUPES , CELLE-CI FIGEANT DEFINITIVEMENT LES STRUCTURES DU MARCHE ; D . ALTERATION DU COMMERCE INTRACOMMUNAUTAIRE 32 . CONSIDERANT QUE TDV ET SLW ETAIENT EN MESURE DE LIVRER AU-DELA DES FRONTIERES DE LEUR TERRITOIRE RESPECTIF ET DE SE CONCURRENCER MUTUELLEMENT DANS LE NORD ET LE CENTRE DE L'ALLEMAGNE ET DANS LES PAYS DU BENELUX ; QUE LA CONCENTRATION DES DEUX ENTREPRISES ELIMINE CETTE POSSIBILITE DE CONCURRENCE EFFECTIVE DANS LE MARCHE GEOGRAPHIQUE CONCERNE ; QUE CETTE CONCENTRATION EST , DES LORS , SUSCEPTIBLE D'EXERCER UNE INFLUENCE DIRECTE SUR LES COURANTS D'ECHANGES ENTRE ETATS MEMBRES D'UNE MANIERE QUI POURRAIT NUIRE A LA REALISATION DES OBJECTIFS D'UN MARCHE UNIQUE ENTRE ETATS ; E . CONCLUSION 33 . CONSIDERANT QUE LES ELEMENTS CONSTITUTIFS DE L'INFRACTION PREVUE A L'ARTICLE 86 DU TRAITE CEE SONT PAR CONSEQUENT REUNIS ; III . APPLICATION DE L'ARTICLE 3 DU REGLEMENT N 17/62 CONSIDERANT QUE L'EXPLOITATION ABUSIVE DE LA POSITION DOMINANTE DETENUE PAR CONTINENTAL DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN , TELLE QU'ELLE EST ETABLIE DANS LA PRESENTE DECISION , EST INTERDITE , EN VERTU DE L'ARTICLE PREMIER DU REGLEMENT N 17/62 , SANS QU'UNE DECISION PREALABLE SOIT NECESSAIRE A CET EFFET ; QUE , EN CONSEQUENCE , EN APPLICATION DE L'ARTICLE 3 DU REGLEMENT N 17/62 , IL Y A LIEU D'OBLIGER CONTINENTAL A METTRE FIN A L'INFRACTION CONSTATEE ; QUE , ETANT DONNE LA NATURE DES MESURES A PRENDRE PAR ELLE A CET EFFET , IL CONVIENT DE LUI ACCORDER UN DELAI SUFFISANT TANT POUR PRESENTER DES PROPOSITIONS A LA COMMISSION QUE POUR APPLIQUER CES MESURES ; A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER IL EST CONSTATE QUE CONTINENTAL CAN COMPANY , INC . A NEW YORK QUI DETIENT , PAR L'INTERMEDIIRE DE SA FILIALE SCHMALBACH-LUBECA-WERKE A G A BRUNSWICK , UNE POSITION DOMINANTE DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN SUR LE MARCHE DES EMBALLAGES LEGERS POUR CONSERVES DE VIANDE , DE CHARCUTERIE , DE POISSONS ET DE CRUSTACES , AINSI QUE SUR LE MARCHE DES COUVERCLES METALLIQUES POUR BOCAUX EN VERRE , A EXPLOITE ABUSIVEMENT CETTE POSITION DOMINANTE PAR L'ACHAT EFFECTUE EN AVRIL 1970 PAR SA FILIALE EUROP-EMBALLAGE CORPORATION D'ENVIRON 80 % DES ACTIONS ET OBLIGATIONS CONVERTIBLES DE L'ENTREPRISE NEERLANDAISE THOMASSEN ET DRIJVER-VERBLIFA N V A DEVENTER . CET ACHAT A CONDUIT A ELIMINER PRATIQUEMENT LA CONCURRENCE POUR LES PRODUITS D'EMBALLAGES PRECITES DANS UNE PARTIE SUBSTANTIELLE DU MARCHE COMMUN . ARTICLE 2 CONTINENTAL CAN COMPANY , INC . EST OBLIGEE DE METTRE FIN A L'INFRACTION A L'ARTICLE 86 DU TRAITE INSTITUANT LA CEE CONSTATEE A L'ARTICLE PREMIER . A CETTE FIN , ELLE DEVRA PRESENTER DES PROPOSITIONS A LA COMMISSION AVANT LE 1ER JUILLET 1972 . ARTICLE 3 LA PRESENTE DECISION EST DESTINEE A CONTINENTAL CAN COMPANY , INC . A NEW YORK . BRUXELLES , LE 9 DECEMBRE 1971 PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI